



Exhibit 10.18

AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger (this “Agreement”) is made and entered into as
of December 9 2005 by and among Celtron International, Inc., a Nevada
corporation (“Celtron”), Celtron S3 Acquisition Corp., a California corporation
(“Merger Sub”), Satellite Security Systems, Inc., a California corporation
(“S3”), and Opus International, LLC, a Maryland limited liability company
(“Opus”), with reference to the following facts:

A.

The respective boards of directors of Celtron, Merger Sub and S3 deem it
advisable and in the best interests of their respective stockholders that Merger
Sub merge with and into S3 (the “Merger”) upon the terms and subject to the
conditions set forth herein.

B.

The respective boards of directors of Celtron, Merger Sub and S3 have approved
the Merger.

C.

As an inducement to the other parties to enter into this Agreement and to
consummate the Merger and the other transactions contemplated herein, the
parties hereto are willing to make certain representations and warranties as set
forth herein.

NOW, THEREFORE, with reference to the foregoing facts, and in consideration of
the mutual covenants and agreements hereinafter set forth, the parties to this
Agreement agree, intending to be legally bound, as follows:

1.

Definitions.

All terms defined in this Agreement shall have the defined meanings when used
herein or in any agreement, note, certificate, report, or other document made or
delivered pursuant hereto, unless otherwise defined or the context otherwise
requires.  The following terms shall have the following meanings:

“Action” means any action, arbitration, audit, examination, investigation,
hearing, proceeding or suit (whether civil, criminal, administrative, judicial
or investigative, whether formal or informal, and whether public or private)
commenced, brought, conducted or heard by or before any Governmental Authority.

“Affiliate” shall mean, with respect to any specified Person, (a) any other
Person who, directly or indirectly, owns or controls, is under common ownership
or control with, or is owned or controlled by, such specified Person, (b) any
other Person who is a director, officer, partner or trustee of the specified
Person or a Person described in clause (a) of this definition or any spouse of
the specified Person or any such other Person, (c) any relative of the specified
Person or any other Person described in clause (b) of this definition, or (d)
any Person of which the specified Person and/or any one or more of the Persons
specified in clause (a),(b) or (c) of this definition, individually or in the
aggregate, beneficially own 20% or more of any class of voting securities or
otherwise have a substantial beneficial interest.

“Business Condition” of any Person shall mean the condition (financial or
other), earnings, results of operations, business, properties or prospects of
such Person.

“Business Day” shall mean any day except a Saturday, Sunday or other day on
which commercial banks in the city of Los Angeles, California are authorized by
law to close.

“Contract” shall mean any written or oral note, bond, debenture, mortgage,
license, agreement, commitment, document, instrument, contract, practice or
understanding.

“Celtron Common Stock” shall mean the Common Stock of Celtron.

“Celtron Contract” shall mean a Contract to which any member of the Celtron
Group is a party.

“Celtron Current Balance Sheet” shall mean the balance sheet of Celtron as of
September 30, 2005.

“Celtron Disclosure Schedule” shall mean the schedule of exceptions to Celtron's
representations and warranties made pursuant to Section  hereof.

“Celtron Financial Statements” shall mean the following financial statements
that are part of the Celtron SEC filings: (a) the balance sheet of Celtron as of
December 31, 2004, and the related statements of operations, shareholders'
equity and cash flows for the years then ended, together with the report of
Celtron’s independent auditors on such financial statements; and (b) the balance
sheet of Celtron as of September 30, 2005 and the related statements of
operations and cash flows for the nine months then ended.

“Celtron Group” shall mean Celtron, its Subsidiaries (including Merger Sub) and
Orbtech Holdings, Ltd.

“Celtron Material Contract” shall mean any Contract required to be described in
the Celtron Disclosure Schedule pursuant to Section  of this Agreement.

“Celtron SEC Filings” shall mean the filings by Celtron with the SEC under the
Securities Act and the Securities Exchange Act since January 1, 2004.

“CGCL” shall mean the California General Corporation Law.

“Closing” shall mean the closing of the transactions contemplated by this
Agreement and “Closing Date” shall mean the date of the Closing.

“Contract” shall mean any written, oral or other agreement, contract,
subcontract, lease, understanding, instrument, note, warranty, insurance policy,
benefit plan or legally binding commitment or undertaking of any nature.

“Damages” shall mean any and all losses, liabilities, obligations, costs,
expenses, damages or judgments of any kind or nature whatsoever (including
reasonable attorneys’, accountants’ and experts’ fees, disbursements of counsel,
and other costs and expenses incurred pursuing indemnification claims under
Section ).

“Dissenting Shares” shall have the meaning assigned to such term in Section .

“Effective Time” shall have the meaning set forth in Section  of this Agreement.

“Equity Securities” of any Person shall mean the capital stock of such Person
and/or any Stock Equivalents of such Person.

“Employee Plan” with respect to any Person shall mean any plan, arrangement or
Contract providing compensation or benefits to, for or on behalf of employees
and/or directors of such Person, including employment, deferred compensation,
retirement or severance Contracts; plans pursuant to which Equity Securities are
issued, including stock purchase, stock option, stock appreciation rights plans;
bonus, severance or incentive compensation plans or arrangements; supplemental
unemployment benefit, hospitalization or other medical, life or other insurance;
and ERISA Plans.

"Environmental Laws" shall mean any Law currently in effect, pertaining to the
protection of employee health or the environment, including, without limitation,
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. Sections 9601, et seq., the Emergency Planning and Community
Right-to-Know Act, 42 U.S.C. Sections 11001, et seq., and the Resource
Conservation and Recovery Act, 42 U.S.C. Sections 6901, et seq.  

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Ratio” shall mean the ratio obtained by dividing 67,000,000 by the sum
of the number shares of S3 Common Stock outstanding immediately prior to the
Merger and the number of shares of S3 Common Stock issuable upon exercise of
options outstanding immediately prior to the Merger.

“GAAP” means generally accepted accounting principles for financial reporting in
the United States.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
or arbitrator or similar private dispute resolution body or person.

"Hazardous Substances" shall include oil and petroleum products, asbestos,
polychlorinated biphenyls, urea formaldehyde and any other materials classified
as hazardous or toxic under any Environmental Laws.

“Indebtedness” of a Person shall mean (a) indebtedness of such Person for money
borrowed whether short-term or long-term and whether secured or unsecured, (b)
the undrawn face amount of, and unpaid reimbursement obligations in respect of,
all letters of credit issued for the account of such Person, (c) all obligations
of such Person evidenced by bonds, debentures, notes or other similar
instruments, (d) all obligations of such Person upon which interest charges are
customarily paid, (e) obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any capital stock or other equity
interests of such Person or any warrants, rights or options to acquire such
capital stock or other equity interests, (f) all indebtedness of the types
referred to in clauses (a) through (e) above of another Person which is
guaranteed directly or indirectly by such Person or secured by the assets of
such Person and (g) renewals, extensions, refundings, deferrals, restructurings,
amendments and modifications of any such indebtedness, obligation or guarantee.

“Indemnity Shares” shall mean the 5,000,000 Merger Shares retained by Celtron
from the Merger Shares deliverable to Opus upon the Closing pursuant to Section
 of this Agreement.

“IRC” shall mean Internal Revenue Code of 1986, as amended and in effect from
time to time (or any successor statute in effect from time to time), and the
rules and regulations promulgated thereunder.

“IRS” shall mean the Internal Revenue Service.

“Law” shall mean any federal, state or local statute, law, rule, regulation,
ordinance, order, code, policy or rule of common law, now or hereafter in
effect, and in each case as amended, and any judicial or administrative
interpretation thereof by a Governmental Authority or otherwise, including any
judicial or administrative order, consent, decree or judgment.

“Liabilities” or “Liability” includes liabilities or obligations of any nature,
whether known or unknown, whether absolute, accrued, contingent, choate,
inchoate or otherwise, whether due or to become due, whether or not required to
be reflected on a balance sheet prepared in accordance with GAAP.

“Lien” shall mean any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction to evidence any of the
foregoing).

“Losses” shall mean losses, Liabilities, damages, claims, fines, penalties,
judgments, demands, actions or causes of action, regulatory, legislative or
judicial proceedings or investigations, assessments, levies, costs and expenses,
including without limitation, reasonable attorneys', accountants',
investigators' and experts' fees and expenses, sustained or incurred in
connection with the defense or investigation of any claim or action.

“Market Price” on any date shall mean, with respect to Celtron Common Stock, the
average of the market prices of Celtron Common Stock on the 10-trading day
period ending the second trading day prior to such date (e.g., if the date is a
Thursday, the 10-trading day period ending the preceding Tuesday).  The market
price on any date shall mean the closing sales price of Celtron Common Stock on
such date on the principal exchange or market on which Celtron Common Stock is
traded (or average of closing bid and asked prices if no closing price is
reported).  If at any time Celtron Common Stock is not traded on exchange or
market, the Market Price shall be the fair market value of the Common Stock as
determined in good faith by the Board of Directors of Celtron.

“Maas Note” shall mean that certain Promissory Note dated July 15, 2005 in the
principal amount of $1,600,000 payable by S3 to the Maas Trust.

“Maas Trust” shall mean the Dr. Harry E. Maas Trust, an S3 Shareholder.

“Merger” shall have the meaning set forth in the recitals to this Agreement.

“Merger Shares” shall mean the shares of Celtron Common Stock issued by Celtron
to the S3 Shareholders in the Merger.

“Merger Sub Common Stock” shall mean the Common Stock of Merger Sub.

“Permitted Lien” shall mean, with respect to the assets of any Person, (i) Liens
that are reflected in the Current Balance Sheet of such Person or which are
purchase money security interests; (ii) Liens for current taxes not yet
delinquent; (iii) assets sold or transferred in the ordinary course of business
and consistent with prudent business practice since the date of the Current
Balance Sheet of such Person; (iv) restrictions imposed by Law; and (v)
easements and restrictions which are neither individually nor in the aggregate
material to such Person and such Person’s Group or its Business Condition.

“Opus Confirmation Notice” shall mean a written notice from Opus to Celtron to
the effect that Opus confirms that it is willing to indemnify Celtron in
accordance with Section  of this Agreement.

“Person” shall mean an individual or a partnership, corporation, trust,
association, limited liability company, Governmental Authority or other entity.

“S3 Common Stock” means the Common Stock of S3.

“S3 Contract” shall mean a Contract to which S3 is a party.

“S3 Current Balance Sheet” shall mean the balance sheet of S3 as of September
30, 2005.

“S3 Disclosure Schedule” shall mean the schedule of exceptions to the S3’s
representations and warranties made pursuant to Section  hereof.

“S3 Financial Statements” shall mean the following financial statements that are
included with the S3 Disclosure Schedule: (a) the balance sheet of S3 as of
December 31, 2004, and the related statements of operations, shareholders'
equity and cash flows for the year then ended, together with the report of S3’s
independent auditors on such financial statements; and (b) the balance sheet of
S3 as of September 30, 2005 and the related statements of operations and cash
flows for the nine months then ended.

“S3 Material Contract” shall mean any Contract required to be described in the
S3 Disclosure Schedule pursuant to Section  of this Agreement.

“S3 Options” shall mean the options described in the S3 Disclosure Schedule.

“S3 Shareholders” shall mean the shareholders of S3 immediately prior to the
Effective Time.

“S3 Shares” shall mean the shares of S3 Common Stock exchanged by the S3
Shareholders for the Merger Shares at the Closing.

“SEC” shall mean the Securities and Exchange Commission.

“Securities” shall mean Equity Securities and any other “security” as that term
is defined under the Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations of the SEC thereunder.

“Stock Equivalents” of any Person shall mean options, warrants, calls, rights,
commitments, convertible securities and other securities pursuant to which the
holder, directly or indirectly, has the right to acquire (with or without
additional consideration) capital stock of such Person.

“Subsidiary” of any Person shall mean any entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are owned
directly or indirectly by such Person.

“Tax Returns” or, individually, a “Tax Return”, shall mean any returns, reports
or similar statements (including any schedule, exhibit, attachment or amendment
thereto) required to be filed with respect to any Tax including, without
limitation, any information returns, claims for refund, amended returns and
declarations of estimated Tax.

“Taxes” or, individually, a “Tax”, shall mean any Federal, state, local or
foreign income, profits, premium, estimated, excise, sales, use, occupancy,
gross receipts, stamp, environmental, windfall profits, license, alternative
minimum or add-on minimum, franchise, ad valorem, severance, capital levy,
production, transfer, withholding, employment, unemployment compensation, FICA,
payroll-related and property taxes, import and customs duties, value-added taxes
and other charges or assessments of any kind whatsoever, whether or not measured
in whole or in part by net income, and including, without limitation,
deficiencies, interest, additions to tax or interest, and penalties with respect
thereto, and including expenses associated with contesting any proposed
adjustment related to any of the foregoing and including the liability for the
payment of amounts with respect to payments of a type described above as a
result of being a member of an affiliated, consolidated, combined or unitary
group, or as a result of any obligation under any tax indemnity arrangement or
any agreement or arrangement for the allocation or payment of tax liabilities or
payment of tax benefits with respect to a combined, consolidated or unitary Tax
Return.

“Transfer” shall mean sell, assign, transfer, pledge, grant a security interest
in, or otherwise dispose of, with or without consideration.

The masculine form of words includes the feminine and the neuter and vice versa,
and, unless the context otherwise requires, the singular form of words includes
the plural and vice versa.  The words “herein,” “hereof,” “hereunder,” and other
words of similar import when used in this Agreement refer to this Agreement as a
whole, and not to any particular section or subsection. References to “Sections”
shall mean Sections of this Agreement unless otherwise specified.

2.

The Merger

2.1

The Merger

Upon the terms and subject to the conditions hereof, at the Effective Time,
Merger Sub shall merge with and into S3 and the separate corporate existence of
Merger Sub shall thereupon cease, and S3 shall be the surviving corporation in
the Merger (as such, the “Surviving Corporation”).  The Merger shall have the
effects set forth in this Agreement and in Chapter 11 of the CGCL.

2.2

Effective Time of the Merger

The Merger shall become effective at or following the Closing upon the filing
with the Secretary of State of the State of California of an agreement of merger
(the “Agreement of Merger”) in accordance with the requirements of the CGCL (the
“Effective Time”).

2.3

Tax Treatment

The parties intend that the Merger qualify as to the S3 Shareholders as a
reorganization under Section 368(a)(2)(E) of the Internal Revenue Code of 1986,
as amended (the “Code”), and related sections and Treasury Regulations.

2.4

The Surviving Corporation

(a)

Articles of Incorporation

The articles of incorporation of S3 in effect immediately prior to the Effective
Time shall be the articles of incorporation of the Surviving Corporation at and
after the Effective Time, and thereafter may be amended in accordance with the
terms thereof and the CGCL.

(b)

Bylaws

The bylaws of S3 in effect immediately prior to the Effective Time shall be the
bylaws of the Surviving Corporation at and after the Effective Time, and
thereafter may be amended in accordance with their terms and as provided by the
articles of incorporation of the Surviving Corporation and the CGCL.

(c)

Directors and Officers

At and after the Effective Time, the directors and officers of the Surviving
Corporation shall be the directors and officers of S3 immediately prior to the
Effective Time, until their respective successors have been duly elected or
appointed and qualified or until their earlier death, resignation or removal in
accordance with the articles of incorporation and bylaws of the Surviving
Corporation.

3.

Conversion of Shares

3.1

Conversion of S3 Common Stock

As of the Effective Time, by virtue of the Merger and without any action on the
part of the holders of any capital stock or other securities described below:

(a)

The S3 Common Stock issued and outstanding immediately prior to the Effective
Time shall be converted into and exchanged for the right to receive a number of
fully paid and nonassessable shares of Celtron Common Stock determined by
reference to the Exchange Ratio.  The number of shares of Celtron Common Stock
to be so issued to each S3 Shareholder shall be determined by multiplying the
number of shares of S3 Common Stock owned by such Shareholder by the Exchange
Ratio, and rounding the number to the nearest whole number.  

(b)

All such S3 Common Stock, when so converted and exchanged, shall no longer be
outstanding and shall automatically be canceled and retired, and the holder of a
certificate (“S3 Stock Certificate”) that, immediately prior to the Effective
Time, represented outstanding shares of S3 Common Stock shall cease to have any
rights with respect thereto, except the right to receive, upon the surrender of
such S3 Stock Certificate, the Merger Shares to which such holder is entitled
pursuant to this Section .  Until surrendered as contemplated by Section , each
S3 Stock Certificate shall be deemed at any time after the Effective Time to
represent only the right to receive upon such surrender the Merger Shares as
provided herein.

(c)

Each outstanding option or warrant to subscribe for, purchase or acquire S3
Common Stock (each, a “S3 Stock Right”) shall be assumed by Celtron and
converted into an option, warrant or other right to purchase the number of
shares of Celtron Common Stock determined by multiplying the number of shares of
S3 Common Stock purchasable under such S3 Stock Right by the Exchange Ratio
(rounded to the nearest whole number of shares of Celtron Common Stock) at an
exercise price equal to the exercise price of such S3 Stock Right divided by the
Exchange Ratio (rounded up to the nearest whole cent) and otherwise on the same
terms and conditions as those contained in such S3 Stock Right (each, a “Merger
Stock Right”).

(d)

Each share of Merger Sub Common Stock issued and outstanding immediately prior
to the Effective Time shall automatically be converted into the same number of
shares of common stock of the Surviving Corporation, and shall, immediately
after the Merger, be the only shares of capital stock of the Surviving
Corporation issued and outstanding.

(e)

Each share of each class and series of Celtron Common Stock issued and
outstanding immediately prior to the Effective Time shall remain outstanding and
shall not be affected by the Merger.

(f)

All Merger Shares issued upon the surrender of the S3 Stock Certificates in
accordance with the terms hereof shall be deemed to have been issued in full
satisfaction of all rights pertaining to such S3 Stock Certificates and the S3
Common Stock formerly represented thereby; and from and after the Effective Time
there shall be no further registration of transfers effected on the stock
transfer books of the Surviving Corporation of shares of the S3 Common Stock
which were outstanding immediately prior to the Effective Time.  If, after the
Effective Time, S3 Stock Certificates are presented to the Surviving Corporation
for any reason, they shall be canceled and exchanged as provided in this Section
.

3.2

Surrender and Payment

(a)

At the Closing, Celtron shall issue and deliver to each S3 Shareholder the
Merger Shares to which such S3 Shareholder is entitled, in exchange for such S3
Shareholder’s surrender for cancellation of the S3 Stock Certificate(s)
evidencing such S3 Shareholder’s S3 Shares.

(b)

If any Merger Shares are to be issued to a Person other than the registered
holder of the S3 Stock Certificates surrendered in exchange therefor, it shall
be a condition to such issuance that the S3 Stock Certificates so surrendered
shall be properly endorsed or otherwise be in proper form for transfer and that
the Person requesting such issuance shall pay to Celtron any transfer or other
taxes required as a result of such issuance to a Person other than the
registered holder or establish to the satisfaction of the Celtron that such tax
has been paid or is not applicable.  

(c)

If any S3 Stock Certificate shall have been lost, stolen or destroyed, upon the
making of an affidavit of that fact by the Person claiming such S3 Stock
Certificate to be lost, stolen or destroyed, Celtron will issue in exchange for
such lost, stolen or destroyed S3 Stock Certificate the Merger Shares
deliverable in respect thereof pursuant to this Agreement.  Celtron, in its
discretion, may require as a condition to such issuance that such Person also
agree to indemnify, defend and hold harmless Celtron and the Surviving
Corporation from and against any Liability to any Person with respect to such
lost, stolen or destroyed S3 Stock Certificate, and to deliver a bond to secure
its obligations.

(d)

At or after the Closing, upon the request of any holder of a S3 Stock Right,
Celtron shall execute and deliver to such holder the Merger Stock Right to which
such holder is entitled under Section  in exchange for such holder’s surrender
for cancellation of such S3 Stock Right.

3.3

Dissenting Shares.  For purposes of this Agreement, “Dissenting Shares” means S3
Shares held as of the Effective Time by an S3 Shareholder who has not voted such
S3 Shares in favor of the adoption of this Agreement and the Merger and with
respect to which demand for purchase is duly made and perfected in accordance
with Section 1301 of the CGCL and not subsequently and effectively withdrawn or
forfeited.  Dissenting Shares shall not be converted into or represent the right
to receive Merger Shares, unless they cease to be Dissenting Shares due to
forfeiture or withdrawal, with the consent of Celtron, of the demand for
purchase.  If such Shareholder has so forfeited or withdrawn such demand, then
as of the occurrence of such event, such holder’s Dissenting Shares shall cease
to be Dissenting Shares and shall be converted into and represent the right to
receive the number of Merger Shares equal to the product of (a) the number of S3
Shares so ceasing to be Dissenting Shares and (b) the Exchange Ratio.

3.4

Delivery of Indemnity Shares.  Celtron shall be entitled to retain, from the
Merger Shares to be distributed to Opus, share certificates representing the
Indemnity Shares.  Celtron may hold the Indemnity Shares to provide a source of
compensation for indemnification claims pursuant to Section  of this Agreement.
 The Indemnity Shares shall be released to Opus or cancelled as provided in
Section  of this Agreement.  Celtron’s right to retain the Indemnity Shares, and
Opus’s obligation to provide the Indemnity Shares and to indemnify Celtron under
Section  of this Agreement, is conditioned upon satisfaction of each of the
following conditions (unless waived by Opus):

(a)

This Agreement shall not have been amended without Opus’s written consent (which
shall be deemed given if Opus executes and delivers the amendment);

(b)

S3 shall not have waived any of its closing conditions under Section  of this
Agreement;

(c)

Opus shall have delivered to Celtron the Opus Confirmation Notice;

(d)

Each S3 Shareholder other than Opus shall have delivered to Opus a release, in
form and substance satisfactory to Opus, of any and all claims such S3
Shareholder shall have against Opus which exist as of the date of the Closing;
and

(e)

Opus shall have received the Opus Conversion Shares; and

(f)

Opus shall receive not less than the greater of 55 million of the Merger Shares
(including the Indemnity Shares) or 80% of the Merger Shares.

4.

Closing

4.1

The Closing shall take place at the offices of Troy & Gould Professional
Corporation, 1801 Century Park East, Suite 1600, Los Angeles, California, at
10:00 A.M., local time, as soon as is practicable following the date hereof as
of which all of the conditions set forth in Sections  and  of this Agreement
shall have been satisfied or waived, or at such other date, time and place as
Celtron, S3 and Opus shall otherwise agree in writing.

4.2

At the Closing, (a) Celtron and Merger Sub shall deliver the various
certificates, instruments, and documents referred to in Section  below, (b) S3
shall deliver the various certificates, instruments, and documents referred to
in Section  below, (c) S3 and Merger Sub shall execute and file the Agreement of
Merger with the Secretary of State of the State of California, and (d) the
parties hereto shall undertake any other actions provided for in this Section 
in accordance with the terms of this Agreement.

4.3

At the Closing, Celtron or Merger Sub, as applicable, shall deliver the
following:

(a)

Celtron shall issue and deliver the Merger Shares as provided in Section ; and

(b)

Celtron and Merger Sub shall furnish S3 with:

(i)

a certificate executed by the Secretary or an Assistant Secretary of each of
Celtron and Merger Sub certifying as of the date of the Closing Date (1) a true
and complete copy of the certificate of incorporation or articles of
incorporation, as the case may be, of Celtron and Merger Sub, certified as of a
recent date by the Secretary of the State of the state of its incorporation or
organization, and a true and complete copy of the respective bylaws of Celtron
and Merger Sub, (2) a true and complete copy of the resolutions of the
respective boards of directors of Celtron and Merger Sub authorizing the
execution, delivery, and performance of this Agreement by Celtron and Merger Sub
and the consummation of the transactions contemplated hereby, and (3) a true and
complete copy of resolutions of Celtron as the sole shareholder of Merger Sub,
approving the Merger;

(ii)

a certificate of the Secretary of State of the state of incorporation or
organization certifying the good standing of Celtron and Merger Sub, in such
state, in each case, dated within 10 days of the Closing Date; and

(iii)

such other documents and items to be delivered by Celtron or Merger Sub at or
before the Closing as called for in this Agreement.

(c)

Celtron shall deliver to S3 the resignation and release agreements provided for
in Section  of this Agreement.

4.4

At the Closing, S3 shall furnish Celtron and Merger Sub with:

(a)

a certificate executed by the Secretary or an Assistant Secretary of S3
certifying as of the date of the Closing Date (1) a true and complete copy of
the articles of incorporation of S3, certified as of a recent date by the
Secretary of State of the State of California, and a true and complete copy of
the bylaws of S3, and (2) a true and complete copy of the resolutions of the
board of directors of S3 authorizing the execution, delivery, and performance of
this Agreement and the consummation of the transactions contemplated hereby;

(b)

a certificate of the Secretary of State of the State of California certifying
the good standing of S3 in such state, dated within 10 days of the Closing Date;
and

(c)

such other documents and items to be delivered by S3 at or before the Closing as
called for in this Agreement.

5.

Representations and Warranties of Celtron.

Subject to the exceptions set forth in the Celtron Disclosure Schedule dated the
date hereof delivered by Celtron, Celtron represents and warrants to S3 and the
S3 Shareholders as follows (for purposes of this Section , a reference to the
“Celtron Group” shall mean the Group as a whole or any member of the Group, as
applicable):

5.1

Organization and Capitalization.

(a)

Celtron is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada and has all requisite corporate power and
corporate authority to: (i) own, lease and operate its properties and assets and
to carry on its business as now being conducted; and (ii) perform it obligations
under all Celtron Contracts.  Merger Sub is a corporation duly organized,
validly existing and in good standing under the laws of the State of California
and has all requisite corporate power and corporate authority to own, lease and
operate its properties and assets and to carry on its business as now being
conducted.  

(b)

Each of Celtron and Merger Sub is duly qualified to do business as a foreign
corporation and is in good standing in all jurisdictions where the nature of its
properties and business requires such qualification.

(c)

The authorized capital stock of Celtron consists solely of 100,000,000 shares of
Celtron Common Stock, of which 32,266,572 shares (the “Existing Celtron Shares”)
are issued and outstanding.  All of the Existing Celtron Shares have been duly
authorized and validly issued and are fully paid and non-assessable.  The
authorized capital stock of Merger Sub consists solely of 1,000 shares of Merger
Sub Common Stock, of which 1,000 shares are issued and outstanding as of the
date hereof.  

(d)

There are no outstanding Stock Equivalents of Celtron or Merger Sub.  No member
of the Celtron Group is obligated to purchase or redeem any Equity Securities of
itself or any other member of the Celtron Group.

(e)

All Existing Celtron Shares have been issued and granted in compliance with all
applicable securities Laws and other applicable legal requirements.  No Existing
Celtron Shares are entitled or subject to any preemptive right, right of
participation, right of maintenance or any similar right or subject to any right
of first refusal in favor of Celtron and there is no Celtron Contract relating
to the voting or registration of, or restricting any Person from purchasing,
selling, pledging or otherwise disposing of (or granting any option or similar
right with respect to), any Equity Securities of Celtron.  

5.2

Authority; Enforceability.

(a)

This Agreement has been duly executed and delivered by each of Celtron and
Merger Sub, and constitutes a valid and legally binding obligation of each of
Celtron and Merger Sub enforceable against each of them in accordance with its
terms, subject to the effect of bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other similar laws relating to or
affecting creditors' rights generally, or the availability of equitable
remedies.

(b)

The execution and delivery by Celtron and Merger Sub of this Agreement do not,
and compliance by Celtron and Merger Sub with the provisions hereof and the
consummation of the Merger will not, (i) conflict with or result in a breach or
default under any of the terms, conditions or provisions of any Celtron
Contract; or (ii) violate any Law applicable to the Celtron Group; or (iii)
result in the creation or imposition of any Lien on any asset of the Celtron
Group.

(c)

Subsidiaries.  Celtron has no Subsidiaries except for the entities identified in
Part 5.2(c) of the Celtron Disclosure Schedule.  Neither Celtron nor any of its
Subsidiaries has agreed or is obligated to make any future investment in or
capital contribution to any entity.  Neither Celtron nor any of its Subsidiaries
has guaranteed or is responsible or liable for any obligation of any of
Subsidiary or other Person in which it owns or has owned any Equity Securities
or other financial interest.  

5.3

Subsidiaries.  Celtron does not have any Subsidiary or own, directly or
indirectly, any interest or investment (whether equity or debt) in any other
Person and no Celtron Contract obligates or gives the Celtron Group the right to
make any such investment.  

5.4

Financial Statements.  The Celtron Financial Statements are complete and
correct, have been prepared from the books and records of the Celtron Group in
accordance with GAAP consistently applied throughout the periods involved,
except for changes specified therein and except that unaudited financial
statements are not accompanied by notes, and present fairly the consolidated
financial condition, consolidated results of operations, consolidated
shareholders' equity and consolidated cash flows of Celtron as of the dates
thereof and for the periods specified therein.  

5.5

Absence of Liabilities.  Except as set forth in the Celtron Current Balance
Sheet, the Celtron Group has no Liability, except for Liabilities incurred in
the ordinary course of business since the date of the Current Balance Sheet,
which individually or in the aggregate would not have a material adverse affect
on the Business Condition of the Celtron Group.  

5.6

Tax Matters.

(a)

Celtron has timely filed all Tax Returns through the date hereof and has paid
all Taxes heretofore required to be paid by such entity and lawfully imposed by
any jurisdiction or taxing authority required to be paid by it.  

(b)

There is no unassessed tax deficiency proposed or threatened against Celtron.
 All deficiencies asserted or assessments made as a result of any audit,
examination or similar governmental action with respect to any Tax Return have
been paid in full.  There are no Liens for Taxes upon assets of Celtron except
for Liens relating to current Taxes not yet due and for which an adequate
accrual has been made in accordance with GAAP.

5.7

Assets.

(a)

The Celtron Group has good and marketable title to all of its assets to it
whether real, personal, tangible or intangible which are reflected on the
Current Balance Sheet or acquired thereafter, free and clear of all Liens except
for Permitted Liens.

(b)

All inventories reflected in the Current Balance Sheet are current and readily
merchantable, containing no amount of obsolete or damaged goods that have not
been written down or reserved to their market value.  All inventories have been
valued at the lower of cost or market on a first in, first out basis.

(c)

All accounts receivable reflected in the Current Balance Sheet or arising after
the date of the Current Balance Sheet: (i) constitute bona fide and valid rights
of the Celtron Group to collect payments from other Persons; (ii) represent
credit extended in a manner consistent with the Celtron Group’s trade practices;
and (iii) are not subject to any defense, counterclaim or offset.

5.8

Actions.  There is not any pending or, to the best knowledge of Celtron, since
January 1, 2004 threatened, Action to which the Celtron Group is a party or
otherwise involving the Celtron Group, and the Celtron Group is not subject to
any judgment, order, writ, injunction or decree.  Since January 1, 2004, there
has been no claim by any director, officer of employee of the Celtron Group for
indemnification.  To the best of the knowledge of Celtron, no event has
occurred, and no claim, dispute or other condition or circumstance exists, that
could reasonably be expected to give rise to or serve as a basis for the
commencement of any Action involving any member of the Celtron Group.

5.9

Employees.

(a)

To the best knowledge of Celtron, no employee or officer of the Celtron Group is
a party to, or is otherwise bound by, any Contract, including any
confidentiality, non-competition, or proprietary rights Contract, between such
employee or officer and any other Person that in any way adversely affects or
will affect (a) the performance of his duties as an employee or officer of the
Celtron Group or (b) the ability of the Celtron Group to conduct its business.
 To the best knowledge of Celtron, no officer or group of employees of the
Celtron Group intends to terminate his, her or their employment with the Celtron
Group.

(b)

Celtron has no Employee Plans pursuant to which it is authorized to issue Equity
Securities to directors, employees or consultants.

5.10

Contracts.  The Celtron Disclosure Schedule sets forth a list of the following
Celtron Contracts:

(a)

A Contract that (i) cannot be canceled upon 30 days’ notice or less and involves
aggregate future payments by or to the Celtron Group of more than $25,000; (ii)
involves material non-monetary obligations to be performed later than one year
from the date hereof; (iii) otherwise materially affects Business Condition of
the Celtron Group; or (iv) was not entered into in the ordinary course of
business;

(b)

A Contract pursuant to which the Celtron Group has incurred Indebtedness or has
made or committed to make a loan;

(c)

A Contract for the Transfer of any properties, assets or rights of the Celtron
Group for consideration in excess of $50,000 or for the grant of any
preferential right to purchase any of such assets, properties or rights, or
which requires the consent of any third party to the Transfer of such assets,
properties or rights;

(d)

A Contract with any Affiliate of the Celtron Group;

(e)

A Contract (i) under which the benefits cannot be retained upon the consummation
of the transactions contemplated by this Agreement without the written consent
or approval of other parties, (ii) under which there will be a default as a
result of the consummation of the transactions contemplated by this Agreement
unless such other parties provide written consent or approval or (iii) that
would require the making of any payment, other than payments as contemplated by
this Agreement, to any employee of the Celtron Group or to any other Person as a
result of the consummation of the transactions contemplated herein;

(f)

A Contract involving the lease of real or personal property;

(g)

A Contract with a Governmental Authority;

(h)

A Contract that obligates the Celtron Group to indemnify any Person;

(i)

A Contract pursuant to which any member of the Celtron Group has licensed any
intellectual property or that provides the Celtron Group the right or license to
use or exploit the intellectual property of any other Person other than
shrink-wrap licenses; and/or

(j)

A Contract requiring the Celtron Group to make capital expenditures in excess of
$50,000.

5.11

Licenses; Compliance with Laws and Contracts.

(a)

The Celtron Group:

(i)

has all franchises, permits, licenses, and other rights (all of which are valid
and in full force and effect) reasonably necessary for the conduct of its
business and to the best knowledge of Celtron, there is not any basis for the
denial of such rights in the future;

(ii)

is in compliance with, and is not in material violation of, any Law;

(iii)

has performed all of the material obligations required to be performed by it to
date under all Celtron Material Contracts and is not in material default under
any Celtron Material Contract.

(b)

To the best knowledge of Celtron: (i) each other party to a Celtron Material
Contract has performed all of the material obligations required to be performed
by it to date under such Contract and is not in material default thereunder; and
(ii) no event has occurred or circumstances exist which, with notice or lapse of
time or both, would constitute a breach of any Celtron Material Contract.

5.12

Insurance.   Celtron has in full force and effect insurance with respect to its
assets and businesses against such casualties and contingencies and of such
types and forms and to such extent as is customary in its industry.

5.13

Absence of Certain Changes or Events.  Since December 31, 2004 there has not
been:

(a)

Any material damage, destruction or loss (whether or not covered by insurance)
to assets, tangible or intangible, of the Celtron Group;

(b)

Any declaration, setting aside or payment of any dividend or other distribution
with respect to any Equity Securities of Celtron, or any direct or indirect
redemption, purchase or other acquisition by Celtron of Securities of Celtron;

(c)

Any Indebtedness or other material liability, guarantee or obligation (whether
absolute, accrued, contingent, or otherwise) incurred, or other transaction
engaged in by the Celtron Group, other than in the ordinary course of business,
consistent with past practices;

(d)

Any Transfer of any asset of the Celtron Group with a book value in excess of
$25,000 other than sales of inventory in the ordinary course;

(e)

Any waiver or release of any right or claim of the Celtron Group, except in the
ordinary course of business and in an amount less than $25,000;

(f)

Any increase in the compensation payable or to become payable by the Celtron
Group to any of its officers, employees, agents or consultants, or any payment
or commitment or obligation of any kind for the payment by the Celtron Group of
a bonus or other additional salary or compensation to any such person, except in
the ordinary course of business consistent with past practice of the Celtron
Group;

(g)

Any amendment or termination of any Contract which would be a Celtron Material
Contract if such Contract were in effect as of the date of this Agreement, other
than in the ordinary course of business;

(h)

Any other event, development or condition of any character that, in light of the
facts and circumstances currently known to Celtron, has had or could have a
material adverse effect on the Business Condition of the Celtron Group (other
than as a result of general economic conditions); or

(i)

Any Contract, other than this Agreement, by which the Celtron Group will or
could be obligated to undertake or engage in any action described in the
preceding clauses (a) through (h).

5.14

IP Rights.

(a)

“Celtron Intellectual Property” means all intellectual property owned, used or
licensed (as licensor or licensee) by one or more members or the Celtron Group,
including:

(i)

all assumed fictional business names, trade names, registered and unregistered
trademarks, service marks, and applications (collectively, “Marks”);

(ii)

all patents, patent applications, and inventions and discoveries that may be
patentable (collectively, “Patents”);

(iii)

all registered and unregistered copyrights in both published works and
unpublished works (collectively, “Copyrights”);

(iv)

all know-how, trade secrets, confidential or proprietary information, customer
lists, software, technical information, data, process technology, plans,
drawings, and blue prints (collectively, “Trade Secrets”);

(v)

all rights in Internet websites and domain names presently used by Celtron
(collectively, “Net Names”); and

(vi)

any right to use or exploit any of the foregoing.

(b)

The Celtron Disclosure Schedule contains a complete and accurate list and
summary description of all Celtron Intellectual Property (other than
unregistered copyrights) and Celtron Contracts relating thereto, including any
royalties paid or received by Celtron, and Celtron has made available to S3
accurate and complete copies, of all Celtron Contracts relating to the Celtron
Intellectual Property, except for any license implied by the sale of a product
and perpetual, paid-up licenses for commonly available software programs under
which Celtron is the licensee.  There are no outstanding and, to the best
knowledge of Celtron, no threatened disputes or disagreements with respect to
any such Contract.

(c)

The Celtron Intellectual Property constitutes all the intellectual property
necessary for the continued operation of Celtron after the Closing in the same
manner as before the Closing.  Celtron is the owner or licensee of all right,
title, and interest in and to the Celtron Intellectual Property, free and clear
of all Liens, and has the absolute right to use all of the Celtron Intellectual
Property without payment to any Person except in respect of the licenses listed
in the Celtron Disclosure Schedule.

(d)

Celtron does not own, use or license (as licensor or licensee) nor has Celtron
filed any application, provisional or otherwise, for any Patent.

(e)

Marks:

(i)

The Celtron Disclosure Schedule contains a complete and accurate list and
summary description of all Marks.

(ii)

All Marks that have been registered with the United States Patent and Trademark
Office or its foreign equivalent are currently in compliance with all formal
legal requirements (including the timely post-registration filing of affidavits
of use and incontestability and renewal applications), and all Celtron Marks are
valid and enforceable, and are not subject to any maintenance fees or taxes or
actions falling due within 90 days after the Closing Date.

(iii)

No Mark has been or is now involved in any opposition, invalidation, or
cancellation Action and, to the best knowledge of Celtron, no such Action is
threatened with respect to any of the Marks.

(iv)

To the best knowledge of Celtron, there is no potentially interfering trademark
or trademark application of any other Person.

(v)

To the best knowledge of Celtron, no Mark is infringed or has been challenged or
threatened in any way; and none of the Marks used by Celtron infringes or is
alleged to infringe any trade name, trademark, or service mark of any other
Person.

(vi)

All products and materials containing a Mark bear the proper federal
registration notice where permitted by Law.

(f)

Copyrights:

(i)

The Celtron Disclosure Schedule contains a complete and accurate list of all
registered Copyrights.

(ii)

All of the registered Copyrights are currently in compliance with material
formal legal requirements, and all Copyrights are valid and enforceable, and are
not subject to any maintenance fees or taxes or actions failing due within 90
days after the Closing Date.

(iii)

To the best knowledge of Celtron, no Copyright is infringed or has been
challenged or threatened in any way, and none of the subject matter of any of
the Copyrights infringes or is alleged to infringe any copyright of any Person
or is a derivative work based on the work of any other Person.

(iv)

All works encompassed by the Copyrights have been marked with the proper
copyright notice.

(g)

Trade Secrets:

(i)

Celtron has taken all reasonable precautions to protect the secrecy,
confidentiality, and value of all Trade Secrets.

(ii)

The Trade Secrets are not part of the public knowledge or literature, and, to
the best knowledge of Seller, have not been used, divulged, or appropriated
either for the benefit of any Person (other than Celtron) or to the detriment of
Celtron.  To the best knowledge of Celtron, no Trade Secret is subject to any
adverse claims or has been challenged or threatened in any way or infringes any
intellectual property.

(h)

Celtron does not own, use or license (as licensor or licensee) any Net Names,
except as disclosed on the Celtron Disclosure Schedule.

(i)

Except as set forth in the Celtron Disclosure Schedule, (i) each current or
former employee of any member of the Celtron Group who is or was involved in, or
who has contributed to, the creation or development of any Celtron Intellectual
Property has executed and delivered to such Celtron Group member an agreement
(containing no exceptions to or exclusions from the scope of its coverage) that
is substantially identical to the form of Confidential Information and Invention
Assignment Agreement previously delivered by Celtron to S3, and (ii) each
current and former consultant or independent contractor to any member of the
Celtron Group who is or was involved in, or who has contributed to, the creation
or development of any Celtron Intellectual Property has executed and delivered
to such Celtron Group member an agreement (containing no exceptions to or
exclusions from the scope of its coverage) that is substantially identical to
the form of Consultant Confidential Information and Invention Assignment
Agreement previously delivered to S3.  No current or former employee, officer,
director, stockholder, consultant or independent contractor has any right, claim
or interest in or with respect to any Celtron Intellectual Property.

(j)

The Celtron Intellectual Property constitutes all the Patents, Copyrights,
Marks, Tradesecrets and other intellectual property rights reasonably necessary
to enable the Celtron Group to conduct its business in the manner in which such
business is being conducted or is proposed to be conducted.

5.15

Brokers.  Celtron is not responsible for, and has no liability for, any fee or
commission to any agent, broker, finder or other Person, for or on account of
acting as a finder or broker in connection with this Agreement or the Merger.

5.16

Celtron SEC Filings.  The Celtron Common Stock has been registered under Section
12(g) of the Exchange Act and Celtron is subject to the periodic reporting
requirements of Section 13 of the Exchange Act.  Celtron has filed all forms,
reports, schedules, statements and other documents that it has been required to
file under the Exchange Act since at least January 1, 2004.  Each Celtron SEC
Filing: (a) did not contain any untrue statement of a material fact, contained
all statements required to be stated therein, and did not omit any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and (b) complied in all material respects
with the applicable requirements of the Exchange Act and the applicable rules
and regulations thereunder.

5.17

Environmental Matters.  No member of the Celtron Group has caused or allowed, or
contracted with any Person for, the generation, transportation, treatment,
storage or disposal of any Hazardous Substances in connection with the operation
of its business.  Except as has not had, or would not be reasonably be expected
to have, a material adverse effect on the Business Condition of any member of
the Celtron Group, Celtron, the operation of its business, and any real property
that Celtron operates the business on (the “Celtron Premises”), is in compliance
with all applicable Environmental Laws and orders or directives of any
Governmental Authorities having jurisdiction under such Environmental Laws,
including, without limitation, any Environmental Laws or orders or directives
with respect to any cleanup or remediation of any release or threat of release
of Hazardous Substances.  No member of the Celtron Group has received any
citation, directive, letter or other written communication, or any written
notice of any proceeding, claim or lawsuit, from any Person arising out of the
ownership or operation of any Celtron Premises, or the conduct of its operations
that alleges that any member of the Celtron Group is not in compliance with any
Environmental Law, and Celtron is not aware of any basis therefor.  Each member
of the Celtron Group has obtained and is maintaining in full force and effect
all necessary and material permits, licenses and approvals required to be
obtained by it by all Environmental Laws applicable to the Premises and the
business operations conducted thereon, and is in material compliance with all
such permits, licenses and approvals.  Except as has not had, or would not be
reasonably be expected to have, a material adverse effect on the Business
Condition of the Celtron Group, no member of the Celtron Group has caused or
allowed a release, or a threat of release, of any Hazardous Substance onto, at
or near the Premises, and to Celtron’s knowledge, the Premises have not
previously been subject to a release, or a threat of release, of any Hazardous
Substance.  

5.18

Related Party Transactions.  There are no loans, leases, royalty agreements or
other continuing transactions between any member of the Celtron Group and any
officer, employee or director of Celtron or any Person owning five percent (5%)
or more of any class of capital stock of Celtron (or, to Celtron’s knowledge,
any member of the immediate family of such officer, employee, director or
shareholder or any corporation or other entity controlled by such officer,
employee, director or shareholder or a member of the immediate family of such
officer, employee, director or shareholder) other than (a) for payment of salary
for services rendered, (b) reimbursement for reasonable expenses incurred on
behalf of Celtron, (c) for other standard employee benefits made generally
available to all employees (including stock option agreements outstanding under
any stock option plan approved by the Board of Directors of Celtron), and (d)
those pursuant to any contracts as relate to any such Person’s ownership of
capital stock or other securities of Celtron.

5.19

Full Disclosure.  This Section  and the Celtron Disclosure Schedule do not (i)
contain any representation, warranty or information that is false or misleading
with respect to any material fact, or (ii) omit to state any material fact
necessary in order to make the representations, warranties and information
contained herein and therein, in the light of the circumstances under which such
representations, warranties and information were or will be made or provided,
not false or misleading.

6.

Representations and Warranties of S3.

Subject to the exceptions set forth in the S3 Disclosure Schedule dated the date
hereof delivered by S3, S3 represents and warrants to Celtron as follows:

6.1

Organization and Capitalization.

(a)

S3 is a corporation duly organized, validly existing and in good standing under
the laws of the State of California and has all requisite corporate power and
corporate authority to own, lease and operate its properties and assets and to
carry on its business as now being conducted.

(b)

S3 is duly qualified to do business as a foreign corporation and is in good
standing in all jurisdictions where the nature of its properties and business
requires such qualification.

(c)

The authorized capital stock of S3 consists solely of 300,000,000 shares of S3
Common Stock, of which 55,874,998 shares (the “Existing S3 Shares”) are issued
and outstanding as of the date hereof.  All of the Existing S3 Shares have been
duly authorized and validly issued and are fully paid and non-assessable.

(d)

As of the Closing, there will be no outstanding Stock Equivalents of S3 except
for the S3 Options.  S3 is not obligated to purchase or redeem any Equity
Securities.

6.2

Authority; Enforceability.

(a)

This Agreement has been duly executed and delivered by S3 and constitutes a
valid and legally binding obligation of S3 enforceable against it in accordance
with its terms, subject to the effect of bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other similar laws relating to or
affecting creditors' rights generally, or the availability of equitable
remedies.

(b)

The execution and delivery by S3 of this Agreement do not, and compliance by S3
with the provisions hereof and the consummation of the Merger will not, (i)
conflict with or result in a breach or default under any of the terms,
conditions or provisions of any S3 Contract; or (ii) violate any Law applicable
to S3; or (iii) result in the creation or imposition of any Lien on any asset of
S3, in any such case that could have a material adverse effect on the Business
Condition of S3.

6.3

Subsidiaries.  S3 does not have any Subsidiary or own, directly or indirectly,
any interest or investment (whether equity or debt) in any other Person and no
S3 Contract obligates or gives S3 the right to make any such investment.

6.4

Financial Statements.  The S3 Financial Statements are complete and correct,
have been prepared from the books and records of S3 in accordance with generally
accepted accounting principles consistently applied throughout the periods
involved, except for changes specified therein and except that unaudited
financial statements are not accompanied by notes, and present fairly the
consolidated financial condition, consolidated results of operations,
consolidated shareholders' equity and consolidated cash flows of S3 as of the
dates thereof and for the periods specified therein.

6.5

Absence of Liabilities. Except as set forth in the S3 Current Balance Sheet, S3
has no Liability, except for Liabilities incurred in the ordinary course of
business since the date of the Current Balance Sheet, which individually or in
the aggregate would not have a material adverse affect on the Business Condition
of S3.

6.6

Tax Matters.

(a)

S3 has timely filed all Tax Returns through the date hereof and has paid all
Taxes heretofore required to be paid by such entity and lawfully imposed by any
jurisdiction or taxing authority required to be paid by it

(b)

There is no unassessed tax deficiency proposed or threatened against S3.  All
deficiencies asserted or assessments made as a result of any audit, examination
or similar governmental action with respect to any Tax Return have been paid in
full.  There are no Liens for Taxes upon assets of S3 except for Liens relating
to current Taxes not yet due and for which an adequate accrual has been made in
accordance with GAAP.

6.7

Assets.

(a)

S3 has good and marketable title to all of its assets of material value to it
whether real, personal, tangible or intangible which are reflected on the
Current Balance Sheet or acquired thereafter, free and clear of all Liens except
for Permitted Liens.

(b)

All inventories reflected in the Current Balance Sheet are current and readily
merchantable, containing no amount of obsolete or damaged goods that have not
been written down or reserved to their market value.  All inventories have been
valued at the lower of cost or market on a first in, first out basis.

(c)

All accounts receivable reflected in the Current Balance Sheet or arising after
the date of the Current Balance Sheet: (i) constitute bona fide and valid rights
of S3 to collect payments from other Persons; (ii) represent credit extended in
a manner consistent with S3’s trade practices; and (iii) are not subject to any
defense, counterclaim or offset.

6.8

Actions.  There is not, and has not been since January 1, 2004, any pending or,
to the best knowledge of S3, threatened Action to which S3 is a party or
otherwise involving S3, and S3 is not subject to any judgment, order, writ,
injunction or decree.  Since January 1, 2004, there has been no claim by any
director, officer of employee of S3 for indemnification.  

6.9

Employee Restrictions.  To the best knowledge of S3, no employee or officer of
S3 is a party to, or is otherwise bound by, any Contract, including any
confidentiality, non-competition, or proprietary rights Contract, between such
employee or director and any other Person that in any way adversely affects or
will affect (a) the performance of his duties as an employee or officer of S3 or
(b) the ability of S3 to conduct its business.  To the best knowledge of S3, no
officer or group of employees of S3 intends to terminate his, her or their
employment with S3.

6.10

Contracts.  The S3 Disclosure Schedule sets forth a list of the following S3
Contracts:

(a)

A Contract which is to be performed in whole or in part at or after the date of
this Agreement and which (i) cannot be canceled upon 30 days' notice or less and
involves aggregate future payments by or to S3 of more than $50,000; (ii)
involves material non-monetary obligations to be performed later than one year
from the date hereof; (iii) otherwise materially affects Business Condition of
S3; or (iv) was not entered into in the ordinary course of business;

(b)

A Contract pursuant to which S3 has incurred Indebtedness or has made or
committed to make a loan;

(c)

A Contract for the Transfer of any properties, assets or rights of S3 for
consideration in excess of $50,000 or for the grant of any preferential right to
purchase any of such assets, properties or rights, or which requires the consent
of any third party to the Transfer of such assets, properties or rights;

(d)

A Contract with any Affiliate of S3;

(e)

A Contract (i) under which the benefits cannot be retained upon the consummation
of the transactions contemplated by this Agreement without the written consent
or approval of other parties, (ii) under which there will be a default as a
result of the consummation of the transactions contemplated by this Agreement
unless such other parties provide written consent or approval or (iii) that
would require the making of any payment, other than payments as contemplated by
this Agreement, to any employee of S3 or to any other Person as a result of the
consummation of the transactions contemplated herein;

(f)

A Contract involving the lease of real or personal property;

(g)

A Contract with a Governmental Authority;

(h)

A Contract that obligates S3 to indemnify any Person;

(i)

A Contract pursuant to which S3 has licensed any IP or that provides S3 the
right or license to use or exploit the IP of any other Person other than
shrink-wrap licenses; and/or

(j)

A Contract requiring S3 to make capital expenditures in excess of $50,000.

6.11

Licenses; Compliance with Laws and Contracts.

(a)

S3:

(i)

has all franchises, permits, licenses, and other rights which it currently deems
necessary for the conduct of its business and to the best knowledge of S3, there
is not any basis for the denial of such rights in the future;

(ii)

is in compliance with, and is not in violation of, any Law, except to the extent
such lack of compliance or violation would not have a material adverse affect on
the Business Condition of S3;

(iii)

has performed all of the material obligations required to be performed by it to
date under all Material Contracts and is not in material default under any such
Material Contract.

(b)

To the best knowledge of S3: (i) each other party to a S3 Material Contract has
performed all of the material obligations required to be performed by it to date
under such Contract and is not in material default thereunder; and (ii) no event
has occurred or circumstances exist which, with notice or lapse of time or both,
would constitute a breach of any S3 Material Contract.

6.12

Insurance.   S3 has in full force and effect insurance with respect to its
assets and businesses against such casualties and contingencies and of such
types and forms and to such extent as is customary in its industry.

6.13

Absence of Certain Changes or Events.  Since December 31, 2004 there has not
been:

(a)

Any material damage, destruction or loss (whether or not covered by insurance)
to tangible assets of S3;

(b)

Any declaration, setting aside or payment of any dividend or other distribution
with respect to any Equity Securities of S3, or any direct or indirect
redemption, purchase or other acquisition by S3 of Securities of S3;

(c)

Any Indebtedness or other material liability, guarantee or obligation (whether
absolute, accrued, contingent, or otherwise) incurred, or other transaction
engaged in by S3, other than in the ordinary course of business, consistent with
past practices;

(d)

Any Transfer of any asset of S3 with a book value in excess of $25,000 other
than sales of inventory in the ordinary course;

(e)

Any waiver or release of any right or claim of S3, except in the ordinary course
of business and in an amount less than $25,000;

(f)

Any increase in the compensation payable or to become payable by S3 to any of
its officers, employees, agents or consultants, or any payment or commitment or
obligation of any kind for the payment by S3 of a bonus or other additional
salary or compensation to any such person, except in the ordinary course of
business consistent with past practice of S3;

(g)

Any amendment or termination of any Contract which would be a S3 Material
Contract if such Contract were in effect as of the date of this Agreement, other
than in the ordinary course of business;

(h)

Any other event, development or condition of any character that, in light of the
facts and circumstances currently known to S3, has had or could have a material
adverse effect on the Business Condition of S3 (other than as a result of
general economic conditions); or

(i)

Any Contract, other than this Agreement, by which S3 will or could be obligated
to undertake or engage in any action described in the preceding clauses (a)
through (h).

6.14

IP Rights.

(a)

The “S3 Intellectual Property” means all intellectual property owned, used or
licensed (as licensor or licensee) by S3, including:

(i)

S3’s name and all assumed fictional business names, trade names, registered and
unregistered trademarks, service marks, and applications (collectively,
“Marks”);

(ii)

all patents, patent applications, and inventions and discoveries that may be
patentable (collectively, “Patents”);

(iii)

all registered and unregistered copyrights in both published works and
unpublished works (collectively, “Copyrights”);

(iv)

all know-how, trade secrets, confidential or proprietary information, customer
lists, software, technical information, data, process technology, plans,
drawings, and blue prints (collectively, “Trade Secrets”); and

(v)

all rights in Internet websites and domain names presently used by S3
(collectively, “Net Names”).

(b)

The S3 Disclosure Schedule contains a complete and accurate list and summary
description, including any royalties paid or received by S3, and S3 has made
available to S3 accurate and complete copies, of all S3 Contracts relating to
the S3 Intellectual Property, except for any license implied by the sale of a
product and perpetual, paid-up licenses for commonly available software programs
under which S3 is the licensee.  There are no outstanding and, to the best
knowledge of S3, no threatened disputes or disagreements with respect to any
such Contract.

(c)

The S3 Intellectual Property constitutes all the intellectual property necessary
for the continued operation of S3 after the Closing in the same manner as before
the Closing.  Except as disclosed in the S3 Disclosure Schedule, S3 is the owner
or licensee of all right, title, and interest in and to the Intellectual
Property, free and clear of all Liens, and has the absolute right to use all of
the Intellectual Property without payment to any Person except in respect of the
licenses listed in the S3 Disclosure Schedule).

(d)

S3 does not own, use or license (as licensor or licensee) any Patent.

(e)

Marks:

(i)

The S3 Disclosure Schedule contains a complete and accurate list and summary
description of all Marks.

(ii)

All Marks that have been registered with the United States Patent and Trademark
Office are currently in compliance with all formal legal requirements (including
the timely post-registration filing of affidavits of use and incontestability
and renewal applications), are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within 90 days after the
Closing Date.

(iii)

No Mark has been or is now involved in any opposition, invalidation, or
cancellation Action and, to the best knowledge of S3, no such Action is
threatened with respect to any of the Marks.

(iv)

To the best knowledge of S3, there is no potentially interfering trademark or
trademark application of any other Person.

(v)

To the best knowledge of S3 no Mark is infringed or has been challenged or
threatened in any way; and none of the Marks used by S3 infringes or is alleged
to infringe any trade name, trademark, or service mark of any other Person in
the United States.

(vi)

All products and materials containing a Mark bear the proper federal
registration notice where permitted by Law.

(f)

Copyrights:

(i)

The S3 Disclosure Schedule contains a complete and accurate list of all
registered Copyrights.

(ii)

All of the registered Copyrights are currently in compliance with material
formal legal requirements, are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions failing due within 90 days after the
Closing Date.

(iii)

To the best knowledge of S3, no registered Copyright is infringed or has been
challenged or threatened in any way, and none of the subject matter of any of
the Copyrights infringes or is alleged to infringe any copyright of any Person
or is a derivative work based on the work of any other Person.

(iv)

All works encompassed by the Copyrights have been marked with the proper
copyright notice.

(g)

Trade Secrets:

(i)

S3 has taken all reasonable precautions to protect the secrecy, confidentiality,
and value of all Trade Secrets.

(ii)

The Trade Secrets are not part of the public knowledge or literature, and, to
the best knowledge of S3, have not been used, divulged, or appropriated either
for the benefit of any Person (other than S3) or to the detriment of S3.  To the
best knowledge of S3, no Trade Secret is subject to any adverse claims or has
been challenged or threatened in any way or infringes any intellectual property.

(h)

S3 does not own, use or license (as licensor or licensee) any Net Names, except
as disclosed on the S3 Disclosure Schedule.

6.15

Brokers.  S3 is not responsible for, and has no liability for, any fee or
commission to any agent, broker, finder or other Person, for or on account of
acting as a finder or broker in connection with this Agreement or the Merger.

7.

Covenants

7.1

Conduct of Celtron Business.  Prior to the Closing, except as contemplated by
this Agreement, unless S3 has consented in writing thereto, Celtron agrees to on
behalf of itself and the Celtron Group to:

(a)

conduct its operations according to its ordinary and usual course of business;

(b)

use its best efforts to preserve intact its respective business organizations
and goodwill, keep available the services of its respective officers and
employees and maintain satisfactory relationships with those Persons having
business relationships with it;

(c)

confer on a regular basis with S3 to report operational matters of materiality
and any proposals to engage in any material transactions;

(d)

not propose, adopt, or authorize any amendment to its Articles of Incorporation
or Bylaws;

(e)

not authorize, issue, grant, award, Transfer, purchase, retire or redeem any
Securities of Celtron, or effect any stock split, combination, recapitalization
or otherwise change its capitalization as it existed on the date of this
Agreement;

(f)

not declare, set aside or pay any dividend or distribution payable in cash,
stock or property with respect to shares of its Securities,

(g)

not authorize, recommend or propose, or announce an intention to propose, any
transaction, or enter into any agreement or arrangement with any other party,
that could have a material adverse effect on its Business Condition;

(h)

except in the ordinary course of business consistent with past practice, not (i)
acquire or Transfer any assets, (ii) create or permit to exist any Lien on any
assets except for Permitted Liens, (iii) relinquish, forfeit or waive any right
under any Celtron Contract, or (iv) enter into any other material transaction;

(i)

not incur any Indebtedness in excess of $25,000;

(j)

not enter into, amend or terminate any Contract with any Affiliate of Celtron or
waive any rights under any such Contract;

(k)

not adopt or amend any Employee Plan, increase compensation or benefits payable
to employees under any Employee Plan or otherwise, or pay any bonuses to any
employees;

(l)

not enter into any transaction involving an obligation in excess of $25,000,
except for obligations in connection with this Agreement;

(m)

not take any action which would result in any of the representations and
warranties of Celtron not to be true in all material respects as of the Closing
as if made at such time; and

(n)

not enter into any Contract which would constitute a Celtron Material Contract
hereunder.

7.2

Conduct of S3 Business.  Prior to the Closing, except as contemplated by this
Agreement, unless Celtron has consented in writing thereto, S3 agrees to:

(a)

conduct its operations according to its ordinary and usual course of business;

(b)

use its best efforts to preserve intact its respective business organizations
and goodwill, keep available the services of its respective officers and
employees and maintain satisfactory relationships with those Persons having
business relationships with it;

(c)

confer on a regular basis with one or more representatives of Celtron to report
operational matters of materiality and any proposals to engage in any material
transactions;

(d)

not propose, adopt, or authorize any amendment to its Articles of Incorporation
or Bylaws;

(e)

not to issue any Stock Equivalents that can be exercised or converted after the
Effective Time;

(f)

not declare, set aside or pay any dividend or distribution payable in cash,
stock or property with respect to shares of its Securities;

(g)

not authorize, recommend or propose, or announce an intention to propose, any
transaction, or enter into any agreement or arrangement with any other party,
that could have a material adverse effect on its Business Condition;

(h)

except in the ordinary course of business consistent with past practice, not (i)
acquire or Transfer any assets, (ii) create or permit to exist any Lien on any
assets except for Permitted Liens, (iii) relinquish, forfeit or waive any right
under any S3 Contract, or (iv) enter into any other material transaction;

(i)

not incur any Indebtedness other than pursuant to existing credit facilities;

(j)

not enter into, amend or terminate any Contract with any Affiliate of S3 or
waive any rights under any such Contract;

(k)

not adopt or amend any Employee Plan, increase compensation or benefits payable
to employees under any Plan or otherwise, or pay any bonuses to any employees;

(l)

not enter into any transaction involving an obligation in excess of $25,000,
except for obligations in connection with this Agreement;

(m)

not take any action that would result in any of the representations and
warranties of the S3 not to be true in all material respects as of the Closing
as if made at such time; and

(n)

not enter into any Contract which would constitute an S3 Material Contract
hereunder.

7.3

Inspection of Records.  

(a)

From the date hereof to the Closing, Celtron shall allow S3 and its duly
authorized and appropriate officers, attorneys, accountants and other
representatives access at all reasonable times to the records and files,
correspondence, audits and properties, as well as to all information relating to
commitments, Contracts and financial position, or otherwise pertaining to, the
business and affairs of the Celtron Group.  No such inspection or review made
before or after date hereof will affect the representations and warranties made
by Celtron hereunder, and the representations and warranties will survive such
inspection and review.

(b)

From the date hereof to the Closing, S3 shall allow Celtron and its duly
authorized and appropriate officers, attorneys, accountants and other
representatives access at all reasonable times to the records and files,
correspondence, audits and properties, as well as to all information relating to
commitments, Contracts and financial position, or otherwise pertaining to, the
business and affairs of S3.  No such inspection or review made before or after
date hereof will affect the representations and warranties made by S3 hereunder,
and the representations and warranties will survive such inspection and review.

7.4

Third Party Consents.  

(a)

Celtron will obtain all consents and approvals required under any lease,
insurance policy or other Celtron Contract (i) under which the benefits cannot
be retained upon the consummation of the transactions contemplated by this
Agreement without the written consent or approval of the other party(ies), (ii)
under which there will be a default as a result of the consummation of the
transactions contemplated by this Agreement unless such other parties provide
written consent or approval.

(b)

S3 will obtain all consents and approvals required under any lease, insurance
policy or other S3 Contract (i) under which the benefits cannot be retained upon
the consummation of the transactions contemplated by this Agreement without the
written consent or approval of the other party(ies), (ii) under which there will
be a default as a result of the consummation of the transactions contemplated by
this Agreement unless such other parties provide written consent or approval.

7.5

Publicity.  Neither S3 nor Celtron shall make any other public announcement, by
press release or otherwise, of this Agreement or the transactions contemplated
by this Agreement with the prior written consent of the other, which consent
will not be unreasonably withheld.  Each party shall provide a draft of such
press release to the other party a reasonable time prior to its issuance and
shall duly consider any comments from such party.  

7.6

Notice of Changes.  

(a)

Celtron shall promptly notify S3 of: (i) any new Action or threatened Action
against or involving the Celtron Group or its assets any material change in any
pending Action against or involving the Celtron Group; (ii) any development,
fact or circumstance which, if existing on the date hereof, would cause the
representations and warranties of Celtron not to be true and correct in all
material respects unless set forth in the Celtron Disclosure Schedule; and/or
(iii) any material change in the Business Condition of the Celtron Group or any
material development regarding the Celtron Group.

(b)

S3 shall promptly notify the Celtron of: (i) any new Action or threatened Action
against or involving S3 or its assets any material change in any pending Action
against or involving S3; (ii) any development, fact or circumstance which, if
existing on the date hereof, would cause the representations and warranties of
the Shareholders not to be true and correct in all material respects unless set
forth in the S3 Disclosure Schedule; and/or (iii) any material change in the
Business Condition of S3 or any material development regarding S3.

7.7

Confidentiality.  All information that is not public knowledge disclosed
heretofore or hereafter by any party to any other party (including its
attorneys, accountants or other representatives) in connection with this
Agreement or any related document, shall be kept confidential by such other
party, and shall not be used by such other party otherwise than for use as
herein contemplated, except to the extent (a) it is or hereafter becomes public
knowledge (other than by action of the disclosing party in breach of this
Agreement) or becomes lawfully obtainable from other sources, including a third
party who is not known to be under an obligation of confidentiality to the party
disclosing such information or to whom information was released without
restriction; or (b) such other party is compelled to disclose such information
publicly by judicial or administrative process or, in the opinion of its
counsel, by Law, and then only to the extent of such required public disclosure;
or (c) such duty as to confidentiality and non-use is waived by such disclosing
party.  In the event of termination of this Agreement, each party shall exercise
all reasonable efforts to return, upon request, to the other parties all
documents and reproductions thereof received from such other parties (and, in
the case of reproductions, all such reproductions made by the receiving party)
that include information not within the exceptions contained in the first
sentence of this Section .  Following the Closing, Celtron shall not be subject
to these covenants with respect to information regarding S3.

7.8

S3 Shareholder Approval.  S3 will take all action necessary, desirable or
advisable in accordance with applicable law and its Articles of Incorporation
and Bylaws to convene a special meeting of the S3 Shareholders to consider and
vote upon, or solicit the written consent of the S3 Shareholders to, approve the
principal terms of this Agreement and the Merger.  

7.9

Directors and Executive Officers

(a)

Prior to the Closing Date, Celtron shall obtain from each of its directors and
executive officers a written resignation and release agreement, in form and
content satisfactory to S3, by which each such Person agrees to resign from
Celtron effective as of the Effective Time (or such later date that S3 may
request) and to release Celtron from any and all Liabilities.

(b)

At or before the Closing, Celtron shall use its best efforts to cause those
individuals designated by S3 to become directors and executive officers of
Celtron effective as of the Effective Time or such other later time that S3 may
request.

(c)

Promptly after the date of this Agreement, Celtron shall take all actions
required to cause Celtron to comply with Rule 14f-1 under the Exchange Act such
that the new directors designated by S3 can be appointed as of the Effective
Time.

7.10

Additional Agreements.  Celtron and S3 shall use commercially reasonable efforts
to file, as soon as practicable after the date of this Agreement, all notices,
reports and other documents required to be filed with any Governmental Authority
with respect to the Merger and the other transactions contemplated by this
Agreement, and to submit promptly any additional information requested by any
such Governmental Authority.

7.11

Closing Agreements.  Celtron shall use its commercially reasonable efforts to
cause each of the documents identified in Section  to be signed and delivered at
the Closing by the Persons required to sign such documents.  S3 shall use its
commercially reasonable efforts to cause each of the documents identified in
Section  to be signed and delivered at the Closing by the S3 Shareholders.

7.12

Conversion of Debt.  S3 is indebted to Opus in the principal amount of
approximately $1,340,000 as of the date of this Agreement.  Opus and S3 agree
that effective immediately prior to the Closing, all outstanding Indebtedness of
S3 to Opus shall be converted into shares of S3 Common Stock at the rate of $.01
per share (the “Opus Conversion Shares”).  

(a)

Opus represents and warrants to S3 that:  

(i)

Opus is acquiring the Opus Conversion Shares for its own account, for investment
purposes only.

(ii)

Opus understands that an investment in the Opus Conversion Shares involves a
high degree of risk, and Opus has the financial ability to bear the economic
risk of this investment in the Opus Conversion Shares, including a complete loss
of such investment. Opus has adequate means for providing for its current
financial needs and has no need for liquidity with respect to this investment.

(iii)

Opus has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of an investment in the Opus
Conversion Shares and in protecting its own interest in connection with this
transaction.

(iv)

Opus understands that the Opus Conversion Shares have not been registered under
the Securities Act.  Opus is familiar with the provisions of the Securities Act
and Rule 144 thereunder and understands that the restrictions on transfer on the
Opus Conversion Shares may result in Opus being required to hold the Opus
Conversion Shares for an indefinite period of time.

(v)

S3 represents and warrants to Opus that upon issuance, the Opus Conversion
Shares will be duly authorized, validly issued, fully paid and non-assessable.

7.13

Maas Note.  Celtron agrees that, effective as of the Closing, and provided that
the Maas Trust shall have voted or consented to approve the Merger (and
accordingly the Mass Trust shall not be a dissenting shareholder) and the Maas
Trust shall have confirmed that the Maas Note may not be accelerated as a result
of the Merger, the Maas Note may be amended to modify the section of the Note
entitled Additional Payments to read as follows or such other language as may be
acceptable to Celtron and Opus):

“Additional Payments.  In addition to the $7,000.00 monthly payments, Payor
promises to pay an amount equal to 15% of the net cash proceeds from the sale by
Payor of capital stock of Payor or securities convertible into the capital stock
of Payor, or the sale by Celtron International, Inc, the parent of Payor
(“Celtron”), of capital stock of Celtron or securities convertible into capital
stock of Celtron (“Covered Securities”), in financing transactions, provided
that Payor shall not be obligated to make additional payments with respect to:
(a) capital contributions by Celtron to S3; (b) the issuance of Covered
Securities by S3 to Celtron or any other subsidiary of Celtron; (c) cash
proceeds from the sale of Covered Securities in compensatory transactions; or
(d) the sale of Covered Securities where the net proceeds of the sale are
intended to be used primarily to finance an acquisition of assets or a business
by Payor or Celtron.”

8.

Conditions Precedent to Obligation of Celtron.

The obligation of Celtron to issue the Merger Shares to the S3 Shareholders is
subject to satisfaction and fulfillment of the following conditions:

8.1

Compliance by S3; Representations and Warranties Correct.  All of the covenants,
terms and conditions of this Agreement to be complied with and performed by S3
at or before the Closing shall have been complied with and performed in all
material respects, and the representations and warranties made by S3 in this
Agreement shall be true and correct in all material respects at and as of the
Closing with the same force and effect as though such representations and
warranties had been made at and as of the Closing.  

8.2

Officer’s Certificate.  S3 shall have delivered to Celtron a certificate, dated
as of the Closing, certifying to the satisfaction and fulfillment of the
conditions set forth in this Section .

8.3

Consents.  S3 shall have obtained all consents, permits and approvals under any
S3 Contract (a) under which the benefits cannot be retained upon the
consummation of the transactions contemplated by this Agreement without the
written consent or approval of the other party(ies), or (b) under which there
will be a default as a result of the consummation of the transactions
contemplated by this Agreement unless the failure to obtain such consent, permit
or approval would not have a material adverse effect on the Business Condition
of S3.

8.4

No Actions.  No Action seeking to enjoin or prohibit the Merger shall be
pending.

8.5

No Material Adverse Changes.  There does not exist any circumstance and has not
occurred any event which has had or could have a material adverse effect on
Business Condition of S3.

8.6

Investment Letter.  Each S3 Shareholder and holder of S3 Stock Right shall have
delivered to Celtron an investment letter containing representations and
agreements that Celtron reasonably believes are necessary to assure that
Celtron’s issuance of the Merger Shares, Merger Stock Rights and any shares in
satisfaction of Celtron’s indemnification obligation under Section  of this
Agreement to the S3 Shareholders is exempt from registration under the
Securities Act, including without limitation that such S3 Shareholder and holder
of S3 Stock Right is an “accredited investor” under Regulation D under the
Securities Act.

8.7

Dissenting Shares.  The number of Dissenting Shares shall not exceed 5% of the
number or S3 Shares outstanding as of the Effective Time.

8.8

Opus Confirmation Notice.  Opus shall have delivered to Celtron the Opus
Confirmation Notice.

8.9

S3 Shareholder Release.  Each S3 Shareholder shall have delivered to Celtron a
waiver and release, in form and substance satisfactory to Celtron, of all claims
such Shareholder has against S3 in his or its capacity as shareholder and not in
any other capacity (such as creditor, director, officer or employee).

9.

Conditions Precedent to Obligation of S3.

The obligation of the S3 to consummate the Merger at the Closing is subject to
satisfaction and fulfillment of the following conditions:

9.1

Compliance by Celtron; Representations and Warranties Correct.  All of the
covenants, terms and conditions of this Agreement to be complied with and
performed by Celtron at or before the Closing shall have been complied with and
performed in all material respects, and the representations and warranties made
by Celtron this Agreement shall be true and correct in all material respects at
and as of the Closing with the same force and effect as though such
representations and warranties had been made at and as of the Closing.  

9.2

Officer’s Certificate.  Celtron shall have delivered to S3 a certificate, dated
as of the Closing, certifying to the satisfaction and fulfillment of the
conditions under this Section  other than Sections 9.8 and 9.9.

9.3

Consents.  Celtron shall have obtained all consents, permits and approvals under
any Celtron Contract (a) under which the benefits cannot be retained upon the
consummation of the transactions contemplated by this Agreement without the
written consent or approval of the other party(ies), or (b) under which there
will be a default as a result of the consummation of the transactions
contemplated by this Agreement unless the failure to obtain such consent, permit
or approval would not have a material adverse effect on the Business Condition
of the Celtron Group.

9.4

No Actions.  No Action seeking to enjoin or prohibit the Merger shall be
pending.

9.5

No Material Adverse Changes.  There does not exist any circumstance and has not
occurred any event which has had or could have a material adverse effect on
Business Condition of Celtron.

9.6

Control of Celtron.  The Merger Shares shall represent not less than 67.5% of
the fully diluted outstanding Celtron Common Stock and Celtron has no Stock
Equivalents outstanding.

9.7

Resignation of Directors and Officers of Celtron.  Celtron shall have received
and delivered to S3 the resignations and release agreements from each of
Celtron’s directors and executive officers from positions as directors and
executive officers of Celtron, and the nominees of S3 shall have been duly
appointed as all of the directors and executive officers of Celtron, all as
contemplated by Section  of this Agreement.

9.8

Dissenting Shares.  The number of Dissenting Shares shall not exceed 5% of the
number or S3 Shares outstanding as of the Effective Time.

9.9

S3 Shareholder Approval.  All approvals required of the S3 Shareholders under
the CGCL to approve this Agreement and the Merger shall have been received.

10.

Indemnification.

10.1

Survival of Representations and Warranties and Covenants.  The representations
and warranties of the parties hereto contained in this Agreement or in any
writing delivered pursuant hereto or at the Closing shall survive the execution
and delivery of this Agreement and the Closing and the consummation of the
transactions contemplated hereby (and any examination or investigation by or on
behalf of any party hereto) until one year from the Closing Date (the “Cut-Off
Date”).  Notwithstanding the foregoing, any obligation in respect of a claim for
indemnity as a result of a breach of any representation or warranty of any party
that is asserted in writing with reasonable specificity as to the nature and, if
then determinable, amount of the claim prior to the Cut-Off Date shall survive
past such date until finally resolved or settled.

10.2

Indemnification.

(a)

From and after the Closing Date, but subject to the conditions precedent in
Section  of this Agreement, Opus agrees to defend, indemnify and hold harmless
Celtron from and against any Damages arising out of or resulting from any
inaccuracy in or breach of any representation or warranty made by S3 in this
Agreement or in any writing delivered pursuant to this Agreement or at the
Closing.  Opus shall not have any right of contribution or equitable
indemnification against S3 or the Surviving Corporation for its obligations
under this Section ; provided, however, that for the avoidance of doubt, no
obligation of S3 to indemnify its officers and directors, including Stephen
Hallock, the managing member of Opus, shall be impaired by the foregoing
limitation or any other provision of this Agreement.  

(b)

From and after the Closing Date, Celtron agrees to defend, indemnify and hold
harmless the S3 Shareholders from and against any Damages arising out of or
resulting from: (i) any inaccuracy in or breach of any representation or
warranty made by Celtron in this Agreement or in any writing delivered pursuant
to this Agreement or at the Closing; and (ii) the failure of Celtron to perform
or observe prior to the Closing fully any covenant, agreement or provision to be
performed or observed prior to the Closing by Celtron pursuant to this Agreement
or the other agreements contemplated hereby.  

10.3

Indemnification Claims.  

(a)

To make a claim for indemnification under this Section , Celtron must give
written notice of such claim to Opus prior to the Cut-Off Date.  To make a claim
for indemnification under this Section , an S3 Shareholder must give written
notice of such claim to Celtron prior to the Cut-Off Date.  The written notice
(the “Claim Notice”) of the claim (the “Claim) must state in reasonable detail
(to the extent then known) the events or circumstances that are the basis for
and amount of the Claim.  Unless the party receiving the Claim Notice (the
”Indemnitor”) objects in writing within 30 days from receipt of the Claim
Notice, the Claim shall be deemed valid, and the amount of the Claim shall be
deemed accepted (to the extent of actual Damages set forth in the Claim Notice;
the Claim Notice may only identify a Claim with the Damages unspecified or for
which additional Damages are anticipated; in these circumstances, the claiming
party (the “Claimant”) must submit additional Claim Notices for additional
Damages, which Claim Notices may be after the Cut-Off Date).

(b)

If the Indemnitor objects to the validity of the Claim and/or the amount of the
Claim within 30 days from receipt of the Claim Notice, the Claimant and the
Indemnitor shall attempt to resolve their dispute.  If they are unable
informally to resolve their dispute within 20 days after the date of the
Indemnitor’s objection, either the Claimant or the Indemnitor may submit the
dispute to arbitration in Los Angeles, California, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association existing at
the date of submission.  The arbitrator may resolve the dispute with respect,
without limitation, to:  (i) whether the Claim is indemnifiable; and (ii) the
value of the Claim.  The resolution of any disputed claim by the arbitrator
shall be final and binding upon all parties.  Judgment on the arbitrator’s award
may be rendered in any court of competent jurisdiction.  Application may also be
made to any court of competent jurisdiction for confirmation of any decision or
award of the arbitrator, for an order of enforcement and for any other remedies
that may be necessary to effectuate such decision or award.  The parties hereto
hereby consent to the jurisdiction of the arbitrator and the exclusive
jurisdiction of such court and waive any objection to the jurisdiction of such
arbitrator and court.  The arbitrator shall promptly notify the Claimant and the
Indemnitor of its determination and the amount of the Claim allowed.
 Notwithstanding the foregoing, each of the Claimant and the Indemnitor may
appoint such additional attorneys, accountants and agents to act for it before
the arbitrator.  The prevailing party in any arbitration hereunder shall be
entitled to collect its expenses of enforcement (including reasonable attorneys’
fees) from the non-prevailing party.  The arbitrator shall make such
determination based on its determination of what it deems equitable under the
circumstances.

(c)

If the validity and amount of a Claim by Celtron against Opus are established in
accordance with this Section , and subject to the limitations under Section  of
this Agreement, Celtron shall be entitled to cancel such portion of the
Indemnity Shares as shall equal the amount of the Claim divided by the Agreed
Share Price.  The “Agreed Share Price” shall be $0.20, subject to adjustment for
stock splits, reverse stock splits and stock dividends of Celtron Common Stock
after the date of this Agreement.

(d)

If the validity and amount of a Claim by one or more S3 Shareholders against
Celtron are established in accordance with this Section , and subject to the
limitations under Section  of this Agreement, Celtron shall pay the amount of
such Claim in cash or with shares of Celtron Common Stock.  The value of each
share of Celtron Common Stock shall be the lesser of $.20 or the Market Price of
Celtron Common Stock on the date of payment.  All payments shall be made pro
rata to all S3 Shareholders, provided, however, that the S3 Shareholder(s)
making such claim shall be entitled to an amount equal to all out-of-pocket
expenses paid or payable by such S3 Shareholders to attorneys retained to
represent the S3 Shareholders in connection with the Claim.

(e)

At the Cut-off Date, Celtron shall deliver to Opus all Indemnity Shares that
have not been cancelled in accordance with this Section 10.3 provided that if
prior to such date Celtron has delivered to Opus one or more Claim Notices for a
Claim or Claims that have not been resolved (“Unresolved Claims”), Celtron shall
be entitled to retain for each Unresolved Claim a number of Indemnity Shares
equal to the amount of the Unresolved Claim (or a reasonable good faith estimate
of such amount if not known).  Within two Business Days following resolution of
each Unresolved Claim, Celtron shall deliver to Opus a number of Indemnity
Shares retained by Celtron that have not be used to satisfy such Unresolved
Claim.

10.4

Third Party Claims.

(a)

If Celtron receives notice of the assertion by any third party of any claim or
of the commencement by any such third party of any Action (any such claim or
Action, a “Third Party Claim”) with respect to which Opus is or may be obligated
to provide indemnification, Celtron shall promptly notify Opus in writing (the
“TP Claim Notice”) of the Third Party Claim; provided, however, that the failure
to provide such notice shall not relieve or otherwise affect the obligation of
Opus to provide indemnification hereunder, except to the extent that any Damages
directly resulted or were caused by such failure.  

(b)

Opus shall have 30 days after receipt of the TP Claim Notice to undertake,
conduct and control, through counsel of its own choosing, and at Opuses expense,
the settlement or defense of any Third Party Claim, and Celtron shall cooperate
with Opus in connection therewith; provided, however, that (i) Opus shall permit
Celtron to participate in such settlement or defense through counsel chosen by
the Celtron (subject to the consent of Opus, which h consent shall not be
unreasonably withheld), provided that the fees and expenses of such counsel
shall not be borne by Celtron, and (ii) Opus shall not settle any Third Party
Claim without Celtron’s consent, which consent shall not be unreasonably
withheld.  So long as Opus is vigorously contesting any such Third Party Claim
in good faith, Celtron shall not pay or settle such claim without the Opus’s
consent, which consent shall not be unreasonably withheld.

(c)

If Opus does not notify Celtron within 30 days after receipt of the TP Claim
Notice that it elects to undertake the defense of the Third Party Claim
described therein, Celtron shall have the right to contest, settle or compromise
the Third Party Claim in the exercise of its reasonable discretion; provided,
however, that Celtron shall not pay or settle such claim without Opus’s consent,
which consent shall not be unreasonably withheld.

(d)

Anything contained in this Section  to the contrary notwithstanding, Opus shall
not be entitled to assume the defense for any Third Party Claim, and Opus shall
be liable for the reasonable fees and expenses incurred by Celtron in defending
such claim, which fees and expenses shall constitute “Damages” for the purposes
of this Section  if the Third Party Claim seeks an order, injunction or other
equitable relief or relief for other than money damages against Celtron or the
Surviving Corporation which Celtron determines, after conferring with its
counsel, cannot be separated from any related claim for money damages and which,
if successful, would adversely affect the business, properties or prospects of
Celtron or the Surviving Corporation; provided, however, if such equitable
relief portion of the Third Party Claim can be so separated from that for money
damages, Opus shall be entitled to assume the defense of the portion relating to
money damages.

10.5

Limitations on Indemnity.

(a)

Neither Celtron nor the S3 Shareholders are entitled to recover under this
Section  unless the magnitude of the Damage or Damages resulting from the
consequence of a particular or series of related breaches, inaccuracies, facts,
events, conditions or circumstances exceeds $5,000.

(b)

Neither Celtron nor the S3 Shareholders are entitled to recover under this
Section  unless the magnitude of all indemnifiable Damages exceeds $50,000, in
which event the party shall be able to recover indemnifiable Damages that exceed
$50,000 in the aggregate.  

(c)

The maximum indemnification obligation of Opus is the Indemnity Shares, and
Opus’s indemnity may be satisfied only from the Indemnity Shares.  Celtron
agrees that it has no personal recourse against Opus or any manager, officer or
member of Opus other than through the Indemnity Shares.  

(d)

The maximum indemnification obligation of Celtron is $1,000,000.

10.6

Subrogation and Duplication of Payments.  To the extent of any payment by an
Indemnifying Party to or on behalf of an Indemnified Party for any indemnified
Damages, the Indemnifying Party will be subrogated to all rights of the
Indemnified Party to recover or obtain reimbursement for the payment from any
third party.  At the request of the Indemnifying Party at any time and from time
to time, the Indemnified Party shall execute and deliver to the Indemnifying
Party any document (and do all such other acts and things) as are reasonably
necessary to enable the Indemnifying Party to obtain or realize the benefit of
that subrogation, including the prosecution by the Indemnified Party of a legal
proceeding to enforce those rights of the Indemnified Party, in each case to the
extent that such Indemnified Party could not reasonably be expected to be
materially and adversely affected thereby.  However, if the Indemnifying Party
requests the Indemnified Party to institute a legal proceeding to recover or
obtain reimbursement from a third party of any amount paid by the Indemnifying
Party to or on behalf of the Indemnified Party for any indemnified Damages, that
legal proceeding will be covered by the indemnification provisions of this
Section  as a Third Party Claim, and the Indemnifying Party shall indemnify and
hold harmless the Indemnified Party from all Damages arising out of, or in any
way connected with, that legal proceeding to the same extent that it is
obligated to do for any Losses of a Third Party Claim that is indemnified
hereunder.

10.7

Indemnification Net of Benefits.  The amount of any recovery by an Indemnified
Party pursuant to this Section  shall be net of any insurance benefits actually
received by such Indemnified Party or its Affiliates (but not to the extent such
benefits are repaid through retrospective premium adjustments or otherwise).

10.8

Exclusive Remedy.  

(a)

This Section  sets forth the sole and exclusive remedies for Celtron and its
successors and assigns for any claim or Action any of them may assert or attempt
to assert against any S3 Shareholder to the extent the claim or Action any way
relates to this Agreement or its negotiation, execution, delivery or
performance, any alleged breach of or default under this Agreement, or the
transactions contemplated hereby, regardless of whether such claim or action is
based in tort (for example, intentional or negligent misrepresentation) or
contract, or arises at law or in equity; provided, however, the foregoing
limitation shall not apply to claims for actual fraud.

(b)

This Section  sets forth the sole and exclusive remedies for the S3 Shareholders
and their successors and assigns for any claim or Action any of them may assert
or attempt to assert against Celtron to the extent the claim or Action any way
relates to this Agreement or its negotiation, execution, delivery or
performance, any alleged breach of or default under this Agreement, or the
transactions contemplated hereby, regardless of whether such claim or action is
based in tort (for example, intentional or negligent misrepresentation) or
contract, or arises at law or in equity; provided, however, the foregoing
limitation shall not apply to claims for actual fraud.

11.

Registration Rights.

11.1

Definitions.  For purposes of this Section , the following terms shall have the
meanings set forth below:

(a)

A “Blackout Event” means any of the following: (a) the possession by Celtron of
material information that is not ripe for disclosure in a registration statement
or prospectus, as determined reasonably and in good faith by the Chief Executive
Officer or the Board of Directors of Celtron or that disclosure of such
information in the Registration Statement or the prospectus constituting a part
thereof would be materially detrimental to the business and affairs of Celtron;
or (b) any material engagement or activity by Celtron which would, in the
reasonable and good faith determination of the Chief Executive Officer or the
Board of Directors of Celtron, be materially adversely affected by disclosure in
a registration statement or prospectus at such time.  

(b)

“Excluded Offering” means: (a) an offering of securities by Celtron: (i) in
connection with any employee stock option or other benefit plan; (ii) in
connection with a dividend reinvestment plan; or (iii) that are convertible into
Equity Securities of Celtron; and (b) an offering in connection with a merger,
acquisition or exchange offer.

(c)

“Holder” shall mean a registered holder of Registrable Shares.

(d)

“Included Shares” shall mean any Registrable Shares included in a Registration.

(e)

“Non-Participating Holder” shall mean a Holder that does not elect to include
his or her Registrable Shares in a Registration.

(f)

“Participating Holder” shall mean, with respect to any Registration, a Holder
whose Registrable Shares (or portion thereof) are included in such Registration.

(g)

“Registrable Shares” shall mean: (a) the Merger Shares; (b) shares of Celtron
Common Stock held by the S3 Shareholders immediately prior to the Effective
Time; and (c) shares of Celtron Common Stock or other securities issued as a
result of any stock split, stock dividend, reorganization or reclassification of
or with respect to the shares or securities described in paragraphs (a) and (b);
provided that such shares shall cease to be “Registrable Shares” at such time as
they shall have been sold pursuant to an effective registration statement under
the Securities Act or Rule 144 under the Securities Act.  Notwithstanding the
foregoing, shares of Celtron Common Stock that would be Registrable Shares under
the foregoing definition shall not be Registrable Shares if the Holder could
sell all of such shares within a three-month period under Rule 144.

(h)

“Registration” shall mean a registration of securities under the Securities Act
pursuant to Section  or  of this Agreement.

(i)

“Registration Period” shall mean with respect to any Registration Statement the
period commencing the effective date of the Registration Statement and ending
upon withdrawal or termination of the Registration Statement.

(j)

“Registration Statement” shall mean the registration statement, as amended from
time to time, filed with the SEC in connection with a Registration, and each
prospectus that is used in connection with such registration statement
(including any preliminary prospectus).

11.2

Demand Registration.  From time to time after the Closing, upon the request of
S3 Shareholders holding the greater of at least 1,000,000 shares (such number to
be ratably adjusted for stock splits, stock dividends, reorganizations or
reclassifications of the Celtron Common Stock after the date hereof) or 50% of
the Registrable Shares then outstanding, Celtron shall prepare and file with the
SEC a Registration Statement for the purpose of registering the sale of the
Registrable Shares under the Securities Act, and shall use its commercially
reasonable efforts to cause the Registration Statement to become effective
within 45 days of the date of filing.  Celtron may exclude from such
Registration Statement the Registrable Shares held by any Holder that does not
elect to have his or her Registrable Shares included in such Registration
Statement within 15 days after receipt of notice from Celtron of the proposed
Registration.  Once effective, Celtron shall prepare and file with the SEC such
amendments and supplements to the Registration Statement and the prospectus
forming a part thereof as may be necessary to keep the Registration Statement
effective until the earliest of (a) the date all the Included Shares have been
disposed of pursuant to the Registration Statement, (b) the date all of the
Included Shares then held by each Holder may be sold under the provisions of
Rule 144 without limitation as to volume, whether pursuant to Rule 144(k) or
otherwise, or (c) six months from the effective date of the Registration
Statement.  The Holders shall not be entitled to more than two registrations
under this Section .

11.3

Piggyback Registration.  

(a)

If the Registrable Shares are not then included in an effective Registration
Statement, and if Celtron shall determine to register any shares of Celtron
Common Stock under the Securities Act for sale in an offering of the shares by
Celtron or any other Person, other than an Excluded Offering, Celtron will give
written notice thereof to each Holder and will include in the Registration
Statement all of the Registrable Shares that the Holders request be included by
written notice within 15 days of notice of the offering from Celtron; provided,
however, that if the offering is to be firmly underwritten, and the
representative of the underwriter or underwriters of the offering refuse in
writing to include in the offering all of the shares of Celtron Common Stock
requested by Celtron and other Persons to be included, the shares to be included
shall be allocated first to Celtron and then, to the extent the underwriter or
underwriters of the offering are willing to include additional shares, among the
others based on the respective number of shares of Celtron Common Stock held by
such Persons.  Notwithstanding the foregoing, each Holder may at any time notify
Celtron that it does not want to include some or all of the Registrable Shares
in the Registration, and upon such notice such Registrable Shares shall not be
included.

(b)

If Celtron decides not to, and does not, file a Registration Statement with
respect to a proposed Registration, or after filing determines to withdraw the
same before the effective date thereof, Celtron will promptly so inform each
Participating Holder, and Celtron will not be obligated to complete the
Registration of the Included Shares.  

11.4

Covenants.  In connection with any Registration:

(a)

Celtron shall take all lawful action such that the Registration Statement, any
amendment thereto and the prospectus forming a part thereof does not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading.  Upon becoming aware of
the occurrence of any event or the discovery of any facts during the
Registration Period that make any statement of a material fact made in the
Registration Statement or the related prospectus untrue in any material respect
or which material fact is omitted from the Registration Statement or related
prospectus that requires the making of any changes in the Registration Statement
or related prospectus so that it will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they are made, not misleading
(taking into account any prior amendments or supplements), Celtron shall
promptly notify each Participating Holder, and, subject to the provisions of
Section , as soon as reasonably practicable prepare (but, subject to Section ,
in no event more than five business days in the case of a supplement or seven
business days in the case of a post-effective amendment) and file with the SEC a
supplement or post-effective amendment to the Registration Statement or the
related prospectus or file any other required document so that, as thereafter
delivered to a purchaser of Shares from such Participating Holder, such
prospectus will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(b)

At least five business days prior to the filing with the SEC of the Registration
Statement (or any amendment thereto) or the prospectus forming a part thereof
(or any supplement thereto), Celtron shall provide draft copies thereof to any
Participating Holder with more than 1,000,000 shares of Common Stock (such
number to be ratably adjusted for stock splits, stock dividends, reorganizations
or reclassifications of the Common Stock after the date hereof) and shall
consider incorporating into such documents such comments as such Participating
Holder (and its counsel) may propose to be incorporated therein.
 Notwithstanding the foregoing, no prospectus supplement, the form of which has
previously been provided to a Participating Holder, need be delivered in draft
form to the Participating Holder.

(c)

Celtron shall promptly notify each Participating Holder upon the occurrence of
any of the following events in respect of the Registration Statement or the
prospectus forming a part thereof: (i) the receipt of any request for additional
information from the SEC or any other federal or state governmental authority,
the response to which would require any amendments or supplements to the
Registration Statement or related prospectus; (ii) the issuance by the SEC or
any other federal or state governmental authority of any stop order suspending
the effectiveness of the Registration Statement or the initiation of any
proceedings for that purpose; or (iii) the receipt of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Included Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose.

(d)

Celtron shall furnish to each Participating Holder (and to each underwriter, if
any, of Included Shares) such number of copies of prospectuses and such other
documents as the Participating Holder may reasonably request, in order to
facilitate the public sale or other disposition of all or any of the Included
Shares by the Participating Holder pursuant to the Registration Statement.

(e)

In connection with any Registration, Celtron shall file or cause to be filed
such documents as are required to be filed by Celtron for normal Blue Sky
clearance in states specified in writing by the Participating Holder holding
more than 1,000,000 Registrable Shares; provided, however, that Celtron shall
not be required to qualify to do business or consent to service of process in
any jurisdiction in which it is not now so qualified or has not so consented.

(f)

Celtron shall bear and pay all expenses incurred by it and the Participating
Holders (other than underwriting discounts, brokerage fees and commissions and
fees and expenses of more than one law firm) in connection with the registration
of the Shares pursuant to the Registration Statement.

(g)

Celtron shall require each legal opinion and accountant’s “cold comfort” letter
in connection with the Registration, if any, to be rendered to each
Participating Holder as well as Celtron and/or its Board of Directors.

(h)

As a condition to including Registrable Shares in a Registration Statement, each
Participating Holder must: (i) provide to Celtron such information regarding
itself, the Registrable Shares held by the Participating Holder and the intended
method of distribution of such Shares as shall be required to effect the
registration of the Registrable Shares; (ii) provide to Celtron its written
agreement to all of the Participating Holder’s obligations under this Section ,
including the indemnification obligation; and (iii) if the offering is being
underwritten, each Participating Holder must provide such powers of attorney,
indemnities and other documents as may be reasonably requested by the managing
underwriter.  

(i)

Following the effectiveness of the Registration Statement, upon receipt from
Celtron of a notice that the Registration Statement contains an untrue statement
of material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances under which they were made, each Participating Holder will
immediately discontinue disposition of Included Shares pursuant to the
Registration Statement until Celtron notifies the Participating Holder that it
may resume sales of Included Shares and, if necessary, provides to Participating
Holder copies of the supplemental or amended prospectus.  

11.5

Blackout Event.  Celtron shall not be obligated to file a post-effective
amendment or supplement to the Registration Statement or the prospectus
constituting a part thereof during the continuance of a Blackout Event;
provided, however, that no Blackout Event may be deemed to exist for more than
60 days.  Without the express written consent of each Participating Holder, if
required to permit the continued sale of Shares by the Participating Holder, a
post-effective amendment or supplement to Registration Statement or the
prospectus constituting a part thereof must be filed no later than the 61st day
following commencement of a Blackout Event.

11.6

Rule 144.  With a view to making available to the Registered Holders the
benefits of Rule 144, Celtron agrees to:

(a)

comply with the provisions of Rule 144(c)(1); and

(b)

file with the SEC in a timely manner all reports and other documents required to
be filed by Celtron pursuant to Section 13 or 15(d) under the Exchange Act; and,
if at any time it is not required to file such reports but in the past had been
required to or did file such reports, it will, upon the request of a Holder,
make available other information as required by, and so long as necessary to
permit sales of its Shares pursuant to, Rule 144.

11.7

Indemnification

(a)

To the extent any Registrable Shares are included in a Registration Statement,
Celtron agrees to indemnify and hold harmless each Participating Holder, and its
officers, directors and agents (including brokers and underwriters selling
Included Shares on behalf of such Participating Holder), and each person, if
any, who controls the Participating Holder within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act from and against any and
all losses, claims, damages and liabilities caused by (i) any violation or
alleged violation by Celtron of the Securities Act, Exchange Act, any state
securities laws or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities laws, (ii) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or prospectus relating to the Included Shares (as amended or
supplemented if Celtron shall have furnished any amendments or supplements
thereto) or any preliminary prospectus, or (iii) any omission or alleged
omission to state in the Registration Statement, the prospectus or any
preliminary prospectus a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information furnished in writing
to Celtron by the Participating Holder or on the Participating Holder s behalf
expressly for use therein.

(b)

To the extent any Registrable Securities are included in a Registration
Statement, each Participating Holder must agree to indemnify and hold harmless
Celtron, its officers, directors and agents (including brokers and underwriters
selling Included Shares on behalf of such Participating Holder) and each person,
if any, who controls Celtron within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, to the same extent as the
foregoing indemnity from Celtron to the Participating Holder, from and against
any and all losses, claims, damages and liabilities caused by (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or prospectus relating to the Included Shares (as amended
or supplemented if Celtron shall have furnished any amendments or supplements
thereto) or any preliminary prospectus, or (ii) any omission or alleged omission
to state in the Registration Statement, the prospectus or any preliminary
prospectus a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances under which
they were made, but in each case only with respect to information furnished in
writing by such Participating Holder or on such Participating Holder’s behalf
expressly for use in any Registration Statement or prospectus relating to the
Registrable Shares, or any amendment or supplement thereto, or any preliminary
prospectus.  Notwithstanding anything stated herein to the contrary, in no event
shall the indemnity obligations of any Participating Holder under this Section
 exceed the purchase price received for such Holders’ Included Shares.

(c)

In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to this Section , such person (an “Indemnified Party”) shall promptly
notify the person against whom such indemnity may be sought (the “Indemnifying
Party”) in writing and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Party, and shall assume the payment of all fees and expenses; provided that the
failure of any Indemnified Party so to notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder except to the extent
(and only to the extent) that the Indemnifying Party is materially prejudiced by
such failure to notify.  In any such proceeding, any Indemnified Party shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (ii) in the reasonable judgment of counsel to such
Indemnified Party, representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them.  It
is understood that the Indemnifying Party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for all such Indemnified Parties and
that all such fees and expenses shall be reimbursed as they are incurred.  In
the case of any such separate firm for the Indemnified Parties, the Indemnified
Parties shall designate such firm in writing to the Indemnifying Party.  The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with such consent, or if there be a final
judgment for the plaintiff, the Indemnifying Party shall indemnify and hold
harmless such Indemnified Parties from and against any loss or liability (to the
extent stated above) by reason of such settlement or judgment.  No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, effect
any settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such proceeding.  

(d)

To the extent any indemnification by an Indemnifying Party is prohibited or
limited by law, the Indemnifying Party agrees to make the maximum contribution
with respect to any amounts for which, he, she or it would otherwise be liable
under this Section  to the fullest extent permitted by law; provided, however,
that (i) no contribution shall be made under circumstances where a party would
not have been liable for indemnification under this Section  and (ii) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning used in the Securities Act) shall be entitled to contribution from any
party who was not guilty of such fraudulent misrepresentation.

11.8

Limitation.  Notwithstanding any other provision of this Section  to the
contrary, the Board of Directors of Celtron may: (i) limit the number of
Registrable Shares included by shareholders of Celtron (including the Holders)
to a specified percentage of the outstanding Common Stock of the Celtron (such
percentage to be not less than 10%) (in which event, the shares shall be
allocated pro rata among the Participating Holders and any other shareholders
requesting inclusion in any Registration based on the respective number of share
held by each); and (ii) may require each Participating Holder and each other
participating shareholder to limit such Holder’s or participating shareholder’s
sales pursuant to the Registration Statement to not more than a specified
percentage of the outstanding Common Stock every three months (such percentage
to be not less than 1%).

12.

Termination.  

12.1

This Agreement may be terminated:

(a)

by delivery of written notice from the Celtron to S3: (i) if any condition to
the obligation of Celtron set forth in Section  is not substantially satisfied
at the Closing or such earlier time or times contemplated thereby or (i) in the
event of a material breach of any representation, warranty, condition or
agreement of S3 contained in this Agreement that is not cured within 10 days of
the time that written notice of such breach is received by S3; or

(b)

by delivery of written notice from S3 to Celtron: (i) if any condition to the
obligations of S3 set forth in Section  is not substantially satisfied at the
Closing or such earlier time or times contemplated thereby or (ii) in the event
of a material breach of any representation, warranty, condition or agreement of
Celtron contained in this Agreement that is not cured within 10 days of the time
that written notice of such breach is received by Celtron; or

(c)

by delivery of written notice from Celtron or S3 to the other if the Closing
shall not have occurred on or before December 31, 2005; or

(d)

by mutual written consent of Celtron and S3.

12.2

The termination of this Agreement shall not relieve any party from liability for
any breach or default occurring prior to termination of this Agreement.

13.

Resolution of Disputes.  

13.1

To the fullest extent not prohibited by law, any controversy, claim or dispute
arising out of or relating to this Agreement, including the determination of the
scope or applicability of this Agreement to arbitrate, shall be settled by final
and binding arbitration in accordance with the rules then in effect of the
American Arbitration Association (“AAA”) in Los Angeles County, California.  The
decision of the arbitrator shall be final and binding; provided, however, that
where a remedy for breach is prescribed hereunder or limitations on remedies are
prescribed, the arbitrator shall be bound by such restrictions, and judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.

13.2

If any series of claims arising out of the same or related transactions shall
involve claims which are arbitrable under the preceding paragraph and claims
which are not, the arbitrable claims shall first be finally determined before
suit may be instituted upon the others and the parties will take such action as
may be necessary to toll any statutes of limitations, or defenses based upon the
passage of time, that are applicable to such non-arbitrable claims during the
period in which the arbitrable claims are being determined.

13.3

In the event of any controversy, claim or dispute that is subject to arbitration
under this Section , any party thereto may commence arbitration hereunder by
delivering notice to the other party or parties thereto.  Within five business
days of delivery of a list of qualified potential arbitrators from AAA, such
parties shall attempt to agree on one arbitrator; provided that if such parties
cannot agree on one arbitrator within such time period, the arbitrator shall be
appointed by the AAA as provided under its rules; provided, that persons
eligible to be selected as arbitrators shall be limited to attorneys at law who
(a) are on the AAA’s Large, Complex Case Panel, and (b) have practiced law for
at least 15 years as an attorney specializing in either general commercial
litigation or general corporate and commercial matters.

13.4

The arbitration hearing shall commence no later than 30 business days after the
completion of the selection of the arbitrator or at such other time as the
parties shall reasonably agree.  Consistent with the intent of the parties
hereto that the arbitration be conducted as expeditiously as possible, the
parties agree that (a) discovery shall be limited to the production of such
documents and the taking of such depositions as the arbitrator determines are
reasonably necessary to the resolution of the controversy, claim or dispute and
(b) the arbitrator shall limit the presentation of evidence by each side in such
arbitration to not more than ten full days (or the equivalent thereof) or such
shorter period as the arbitrator shall determine to be necessary in order to
resolve the controversy, claim or dispute.  The arbitrator shall be instructed
to render a decision within 30 calendar days of the close of the arbitration
hearing.  If arbitration has not been completed within 120 days of the
commencement of such arbitration hearing, any party to the arbitration may
initiate litigation upon 10 days written notice to the other party(ies);
provided, however, that if one party has requested the other to participate in
an arbitration and the other has failed to participate, the requesting party may
initiate litigation before the expiration of such ninety-day period; and
provided further, that if any party to the arbitration fails to meet any of the
time limits set forth in this Section  or set by the arbitrator in the
arbitration, any other party may provide ten days written notice of its intent
to institute litigation with respect to the controversy, claim or dispute
without the need to continue or complete the arbitration and without awaiting
the expiration of such ninety-day period.  The parties hereto further agree that
if any of the rules of the AAA are contrary to or conflict with any of the time
periods provided for hereunder, or with any other aspect of the matters set
forth in this Section , that such rules shall be modified in all respects
necessary to accord with the provisions of this Section  (and the arbitrator
shall be so instructed by the parties).

13.5

The arbitrator shall base his decision on the terms of this Agreement and the
law of the State of California, regardless of the law that might be applicable
under conflicts of law principles, and shall render their decision in writing
and include in such decision a statement of the findings of fact and conclusions
of law upon which the decision is based.  Each party agrees to cooperate fully
with the arbitrator to resolve any controversy, claim or dispute.  The
arbitrator shall not be empowered to award punitive damages or damages in excess
of actual damages.  

14.

Miscellaneous Provisions.

14.1

Notices.  All notices, demands or other communications hereunder shall be in
writing and shall be deemed to have been duly given if (a) delivered in person,
on the date actually given, (b) by United States mail, certified or registered,
with return receipt requested, on the date which is two Business Days after the
date of mailing, or (c) if sent by facsimile transmission, with a copy mailed on
the same day in the manner provided in (a) above, on the date transmitted
provided receipt is confirmed by telephone:

(i)

if to Celtron to:




563 Old Pretoria Road

Midrand, South Africa

Attention: Allen Harington, CEO

Telecopy No. 011-27-11-652

 

With copies to:




Kenneth G. Eade, Esq.

190 North Canon Drive, Suite 420

Beverly Hills, CA 90210

Telecopy No.: (805) 456-0122

 

(ii)

If to S3, to:




Satellite Security Systems, Inc.

939 University Avenue

San Diego, CA 92103

Fax: 619 574-8055

 

With copies to:




Juris Venture, P.C.

9323 Chesapeake Drive, Suite B1

San Diego, CA 92123

Attn: Michael Wahlster

Telecopy No.: (858) 630-4214




Opus International, LLC

12753 Mulholland Drive

Beverly Hills, CA 90210

Telecopy No.: 818-762-1302

 

Troy & Gould, P.C.

1801 Century Park East, Suite 1600

Los Angeles, CA 90067

Attention: Alan B. Spatz, Esq.

Telecopy No. (310) 789-1431




(iii)

If to Opus, to:




Opus International, LLC

12753 Mulholland Drive

Beverly Hills, CA 90210

Telecopy No.: 818-762-1302

 

With copies to:




Troy & Gould, P.C.

1801 Century Park East, Suite 1600

Los Angeles, CA 90067

Attention: Alan B. Spatz, Esq.

Telecopy No. (310) 789-1431

 

or at such other address as may have been furnished by such Person in writing to
the other parties.

14.2

Severability.  Should any Section or any part of a Section within this Agreement
be rendered void, invalid or unenforceable by any court of law for any reason,
such invalidity or unenforceability shall not void or render invalid or
unenforceable any other Section or part of a Section in this Agreement.

14.3

Exhibits and Schedules.  Each Exhibit and Schedule delivered pursuant to the
terms of this Agreement, each document, instrument and certificate delivered by
the parties in connection with the transactions contemplated hereby constitutes
an integral part of this Agreement.

14.4

Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED BOTH AS TO
VALIDITY AND PERFORMANCE AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF CALIFORNIA, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES THEREOF.

14.5

Headings.  Section headings and subheadings used in this Agreement are for
convenience only and shall not affect the meaning or construction of this
Agreement.

14.6

No Adverse Construction.  The rule that a contract is to be construed against
the party drafting the contract is hereby waived, and shall have no
applicability in construing this Agreement, any other document delivered at the
Closing or any provisions hereof or thereof.

14.7

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

14.8

Costs and Attorneys' Fees.  If any Action instituted to remedy, prevent or
obtain relief from a default in the performance by any party to this Agreement
of its obligations under this Agreement, the prevailing party shall recover all
of such party’s attorneys’ fees incurred in each and every such Action,
including any and all appeals or petitions therefrom.  As used in this Section,
attorneys’ fees shall be deemed to mean the full and actual costs of any legal
services actually performed in connection with the matters involved calculated
on the basis of the usual fee charged by the attorney performing such services
and shall not be limited to “reasonable attorneys’ fees” as defined in any
statute or rule of court.

14.9

Successors and Assigns.  All rights, covenants and agreements of the parties
contained in this Agreement shall, except as otherwise provided herein, be
binding upon and inure to the benefit of their respective successors and
assigns.  Without the prior written consent of Celtron, neither Seller nor
Celtron may assign any of its rights or obligations under this Agreement.

14.10

Amendment.  This Agreement may be amended at any time prior to the Closing by
the mutual written agreement of Celtron and S3.

14.11

Waiver.  At any time prior to the Closing, Celtron and S3 may:

(a)

Extend the time for the performance of any of the obligations or other acts of
the parties hereto;

(b)

Waive any inaccuracies in the representations and warranties contained herein or
in any document delivered pursuant hereto; and

(c)

Waive compliance with any of the agreements or conditions contained herein.

Any agreement on the part of Celtron and S3 to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed by or on
behalf of such party.

14.12

Entire Agreement.  This Agreement, the attached Exhibits and Schedules, the
other agreements and schedules referred to in this Agreement, contain the entire
understanding of the parties and there are no further or other agreements or
understandings, written or oral, in effect between the parties relating to the
subject matter hereof unless expressly referred to herein.

14.13

Expenses.  Except as provided in this Agreement, each party will be solely
responsible for, and will bear, any and all out-of-pocket costs and expenses
incurred in connection with this Agreement and the Merger.

14.14

Opus Shares.  In July 2005, in connection with providing financing to S3, Opus
purchased an aggregate of 37,465,105 shares of S3 Common Stock from certain
shareholders of S3, including 11,068,000 shares from John Phillips (the
“Phillips Shares”).  S3 had issued and sold the Phillips Shares to John Phillips
pursuant to that certain Restricted Stock Agreement dated as of July 20, 2005
(the “Phillips Agreement”), and the Phillips Shares were subject to restrictions
on transfer and a repurchase right pursuant to the Phillips Agreement.  S3
hereby confirms that it consented to the sale of the Phillips Shares by John
Phillips to Opus, and that the Phillips Shares, as held by Opus, are not subject
to the restrictions on transfer under Section 5 of the Phillips Agreement or the
repurchase right of S3 under Section 6 of the Phillips Agreement and that the
certificates evidencing the Phillips Shares should not contain the legend
contemplated by Section 13 of the Phillips Agreement.  Opus acknowledges that
(a) it acquired the Phillips Shares for its own account for the purpose of
investment and not with a view to, or for sale in connection with, the
distribution thereof, nor with any present intention of distributing or selling
the Phillips Shares, (b) the Phillips Shares will not be sold without
registration under the Securities Act or an exemption therefrom, (c) Opus is
capable of evaluating the merits and risks of the purchase of the Shares and can
afford a complete loss of its investment, and (d) the certificates evidencing
the Phillips Shares will contain the legend contemplated by Section 3(b) of the
Phillips Agreement.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

CELTRON INTERNATIONAL, INC.

/s/ Allen Harington

By






Allen Harington, Chief Executive Officer







CELTRON S3 ACQUISITION CORP.

          /S/ Allen Harington

By






Allen Harington, Chief Executive Officer







SATELLITE SECURITY SYSTEMS, INC.

         /s/  Ken Dixon

By






Ken Dixon, Chief Executive Officer







OPUS INTERNATIONAL, LLC

/s/ Stephen Hallock

By






Stephen Hallock, Managing Member












 Celtron Stock Purchase Agreement





